





EXHIBIT 10.28

 

 

MASTER TRUST INDENTURE




GLOBAL INFRASTRUCTURE FINANCE & DEVELOPMENT AUTHORITY, INC.




HSRF STATUTORY TRUST, AS TRUSTEE




Relating to,

HSR Freight Line Inc./Philadelphia Regional Port Authority

5,000,000,000 USD

GLOBAL INFRASTRUCTURE FINANCE & DEVELOPMENT AUTHORITY, INC.

Direct Issuer

Revenue Bonds

SERIES 2016







AMERI METRO, INC.

AS

Horizontal and vertical Site Improvements Developer

For

HSR Freight Line Inc./ Philadelphia Regional Port Authority

Morgan Stanley

AS

Broker of record




Voya




FOR




Wealth management services related

TO

Global Infrastructure Finance and Development Authority, Inc.










Dated as of __________ 2016





 







TABLE OF CONTENTS


Page

ARTICLE I DEFINITIONS
.......................................................................................................
3




Section 101.

Meaning of Words and Terms
............................................................... 3



Section 102.

Rules of
Construction..........................................................................
13




ARTICLE II FORM, EXECUTION, DELIVERY AND DESIGNATION OF BONDS ............ 14




Section 201.

Issuance of Bonds
...............................................................................
14

Section 202.

Details of Bonds
.................................................................................
14



Section 203.

Execution and Form of Bonds
............................................................. 15

Section 204.

Registration and Transfer of Bonds
..................................................... 15



Section 205.

Ownership of Bonds
........................................................................... 15

Section 206.

Special Obligations
............................................................................. 15



Section 207.

Authorization of Bonds
....................................................................... 16

Section 208.

Temporary Bonds
...............................................................................
17



Section 209.

Mutilated, Destroyed or Lost Bonds
.................................................... 17

Section 210.

Pari Passu Obligations Under Credit Agreements ................................
18



Section 211.

Tax Status of Bonds
............................................................................ 18




ARTICLE III REDEMPTION OF BONDS
..............................................................................
19




Section 301.

Redemption Generally
........................................................................ 19

Section 302.

Notice of Redemption; Procedure for Selection...................................
19



Section 303.

Effect of Calling for Redemption
........................................................ 20

Section 304.

Cancellation
........................................................................................
21




ARTICLE IV ACQUISITION AND CONSTRUCTION FUND
.............................................. 22




Section 401.

Acquisition and Construction Fund
..................................................... 22



Section 402.

Payments From Acquisition and Construction Fund ............................ 22

Section 403.

Cost of Project
....................................................................................
22



Section 404.

Disposition of Balances in Acquisition and Construction Fund............ 23




ARTICLE V ESTABLISHMENT OF FUNDS AND APPLICATION THEREOF ................... 24




Section 501.

Lien
....................................................................................................
24

Section 502.

Establishment of Funds and Accounts
................................................. 24



Section 503.

Acquisition and Construction Fund
..................................................... 25

Section 504.

Revenue Fund and Series Revenue Accounts ......................................
26



Section 505.

Debt Service Fund and Series Debt Service Account........................... 26

Section 506.

Optional Redemption
.......................................................................... 28



Section 507.

Rebate Fund and Series Rebate
Accounts............................................ 28

Section 508.

Investment of Funds and
Accounts...................................................... 29




ii







Section 509.

Deficiencies and Surpluses in Funds
................................................... 30

Section 510.

Investment
Income..............................................................................
31

Section 511.

Cancellation of the Bonds
...................................................................     

 




iii




  ARTICLE VI CONCERNING THE TRUSTEE
....................................................................... 32




Section 601.

Acceptance of Trust
............................................................................ 32



Section 602.

No Responsibility for
Recitals............................................................. 32

Section 603.

       Trustee May Act Through Agents; Answerable Only for Willful

Misconduct or Gross Negligence
..................................................... 32

Section 604.

Compensation and
Indemnity.............................................................. 32



Section 605.

No Duty to Renew Insurance
.............................................................. 33

Section 606.

Notice of Default; Right to Investigate
................................................ 33



Section 607.

Obligation to Act on Default
............................................................... 33

Section 608.

Reliance by
Trustee.............................................................................
33



Section 609.

Trustee May Deal in Bonds
................................................................. 33

Section 610.

Construction of Ambiguous
Provision................................................. 33



Section 611.

Resignation of Trustee
........................................................................ 34

Section 612.

Removal of
Trustee.............................................................................
34



Section 613.

Appointment of Successor Trustee
...................................................... 34

Section 614.

Qualification of Successor Trustee
...................................................... 35



Section 615.

Instruments of Succession
................................................................... 35

Section 616.

Merger of Trustee
...............................................................................
35



Section 617.

Resignation of Escrow Agent, Paying Agent or Bond Registrar .......... 35

Section 618.

Removal of Escrow Agent, Paying Agent or Bond Registrar ............... 36



Section 619.

       Appointment of Successor Escrow Agent, Paying Agent or Bond

Registrar
..........................................................................................
36



Section 620.

       Qualifications of Successor Escrow Agent, Paying Agent or Bond

Registrar
..........................................................................................
36



Section 621.

       Acceptance of Duties by Successor Escrow Agent, Paying Agent or

Bond
Registrar.................................................................................
36



Section 622.

Successor by Merger or Consolidation
................................................ 37

Section 623.

Patriot Act Requirements of the Trustee
.............................................. 37




ARTICLE VII FUNDS CONSTITUTE TRUST FUNDS
......................................................... 38




Section 701.

Trust Funds
.........................................................................................
38




ARTICLE VIII COVENANTS AND AGREEMENTS OF THE ISSUER
................................ 39




Section 801.

Payment of Bonds
...............................................................................
39



Section 802.

Extension of Payment of Bonds
.......................................................... 39

Section 803.

Further Assurance
...............................................................................
39



Section 804.

Power to Issue Bonds and Create a
Lien.............................................. 39

Section 805.

Power to Undertake Projects and to Collect Pledged Revenue............ 39



Section 806.

Sale of Projects
....................................................................................
40

Section 807.

Completion and Maintenance of Projects
............................................. 40



Section 808.

Accounts and Reports
......................................................................... 40

Section 809.

Arbitrage and Other Tax Covenants
.................................................... 41



Section 810.

Payment of Tolls
.................................................................................
41

Section 811.

Method of Collection of Assessments, Charges and Fees.................... 41

Section 812.

Deposit of Proceeds from Sale of Property
.......................................... 42



 

iv




Section 813.

No Other Obligations Payable from Assessments, Charges or Fees.... 42

Section 814.

General
...............................................................................................
42



Section 815.

Secondary Market
Disclosure.............................................................. 42




ARTICLE IX EVENTS OF DEFAULT AND REMEDIES
...................................................... 43




Section 901.

Extension of Interest Payment
............................................................. 43

Section 902.

Events of Default
................................................................................
43



Section 903.

No Acceleration of Maturities of Bonds of a Series .............................
44

Section 904.

Enforcement of Remedies
................................................................... 44



Section 905.

Pro Rata Application of Funds Among Owners of a Series of Bonds ... 45

Section 906.

Effect of Discontinuance of Proceedings
............................................. 46



Section 907.

Restriction on Individual Owner
Actions............................................. 46

Section 908.

No Remedy
Exclusive.........................................................................
46



Section 909.

Delay Not a Waiver
............................................................................ 46

Section 910.

Right to Enforce Payment of Bonds
.................................................... 46



Section 911.

No Cross Default Among
Series.......................................................... 46

Section 912.

Indemnification...................................................................................
47




ARTICLE X EXECUTION OF INSTRUMENTS BY OWNERS AND PROOF OF OWNERSHIP OF
BONDS.......................................................................................................
48




Section 1001.

       Execution of Instruments by Owners and Proof of Ownership of

Bonds
..............................................................................................
48



Section 1002.

Deposit of Bonds
................................................................................
48




ARTICLE XI SUPPLEMENTAL
INDENTURES....................................................................
49




Section 1101.

Supplemental Indentures
..................................................................... 49

Section 1102.

Supplemental Indentures With Owner Consent ...................................
49



Section 1103.

Opinion of Bond Counsel With Respect to Supplemental Indenture .... 51

Section 1104.

Supplemental Indenture Part of Indenture
........................................... 51



Section 1105.

Insurer or Issuer of a Credit or Liquidity Facility as Owner of Bonds .. 51




ARTICLE XII DEFEASANCE
................................................................................................
53




Section 1201.

       Defeasance and Discharge of the Lien of this Master Indenture and

Supplemental Indentures
.................................................................. 53



Section 1202.

Moneys Held in Trust
......................................................................... 56




ARTICLE XIII MISCELLANEOUS PROVISIONS
................................................................ 57




Section 1301.

Effect of Covenant
..............................................................................
57

Section 1302.

Manner of Giving Notice to the Issuer and the Trustee .........................
57



Section 1303.

Manner of Giving Notice to the Owners
.............................................. 57

Section 1304.

Successorship of Issuer
Officers.......................................................... 59



Section 1305.

Inconsistent
Provisions.........................................................................
59

Section 1306.

Further Acts; Counterparts
.................................................................. 59



Section 1307.

Headings Not Part of Indenture
........................................................... 59

Section 1308.

Effect of Partial Invalidity
.................................................................... 59


 

v








Section 1309.

Effective Date
.....................................................................................
59




EXHIBIT A:  FORM OF
REQUISITION...............................................................................
A-1








 

vi




MASTER TRUST INDENTURE







THIS IS A MASTER TRUST INDENTURE, dated as of _____________, 2016, by and
between Global Infrastructure Finance & Development Authority, Inc., a
Pennsylvania nonprofit corporation (the “Direct Issuer”), and HSRF STATUTORY
TRUST, a STATUTORY trust as trustee (the "Trustee")




WHEREAS, the Issuer is a nonprofit corporation exempt from taxation under
Section 501(c)(3) of the Internal Revenue Code of 1986, as amended; and,




WHEREAS, the Issuer was organized for the purpose of acting as a parent
corporation to, or umbrella organization for, related Sub-Issuers (as
hereinafter defined) and to facilitate the provision of transportation services
by the Sub-Issuers (the “Project”); and,




           WHEREAS, each Sub-Issuer or Direct Issuer shall mean a nonprofit
corporation or corporations organized for the purpose of financing, acquisition,
construction, operation, management, and maintenance of a high-speed rail system
for passenger and freight transportation within certain but not limited to rail
corridors, and other transportation services. To be the funder via tax exempt or
taxable bond offerings for the privet or publicly traded companies that create
10 or more jobs and or are Companies or organization(s) that has economic,
social, health and welfare, scholarly impact on the public, related and or
non-related companies to the Incorporator of sub and or direct issuer worldwide
and throughout United States of America. To finance the operations of related
companies, together with transportation and global infrastructure related
undertakings, such as water, sewer, energy and utility plants, broad band
internet projects, power grid projects, cell towers and telecommunication
projects, natural gas pipelines, petroleum pipelines, petroleum farms, and
distribution facilities, and similar transportation and infrastructure projects;
and other related ancillary projects Including housing projects  worldwide and
 throughout United States of America.







WHEREAS, the Direct Issuer deems it advisable to borrow money and to issue its
Revenue Bonds to finance certain costs associated with the creation and
development of the Sub-Issuers including, but not limed to, money loaned to a
Sub-Issuer by the Direct Issuer, and to mortgage and pledge as security for the
Bonds any assets of the Direct Issuer and any revenue to be derived from its
operations including, but not limed to, money repaid to the Direct Issuer by a
Sub-Issuer; and,




WHEREAS, the execution and delivery of the Bonds and of this Master Indenture
have been duly authorized by the Governing Body of the Direct Issuer and all
things necessary to make the Bonds, when executed by the Direct Issuer and
authenticated by the Trustee, valid and binding legal obligations of the Direct
Issuer and to make this Master Indenture a valid and binding agreement and a
valid and binding lien on the Trust Estate (hereinafter defined) have been done.







NOW, THEREFORE, THIS MASTER TRUST INDENTURE WITNESSETH:








1




GRANTING CLAUSES




That the Direct Issuer, in consideration of the premises and acceptance by the
Trustee of the trusts hereby created and the purchase and acceptance of the
Bonds (hereafter defined) by the Owners (hereafter defined), and for other good
and valuable consideration, the receipt of which is hereby acknowledged, in
order to secure the payment of the principal of, premium, if any, and interest
on the Bonds of a Series (hereafter defined) issued hereunder according to their
tenor and effect and to  secure the performance and observance by the Issuer of
all of the covenants expressed or implied herein, in the Supplemental Indenture
authorizing the issuance of such Series of Bonds and in the Bonds of such
Series, does hereby assign and grant a security interest in the following
(herein called the "Trust Estate") to the Trustee and its successors in trust,
and assigns forever, for the securing of the performance of the obligations of
the Issuer herein set forth: (i) the Pledged Revenues (hereinafter defined) and
Pledged Funds (hereinafter defined); and (ii) any and all property of every kind
or description which may from time to time hereafter be sold, transferred,
conveyed, assigned, hypothecated, endorsed, deposited, pledged, granted or
delivered to, or deposited with, the Trustee as security for any Series of Bonds
issued pursuant to this Master Indenture by the Issuer or anyone on its behalf
or with its consent, or which pursuant to any of the provisions hereof or of the
Supplemental Indenture securing such Series of Bonds may come into the
possession or control of the Trustee or of a lawfully appointed receiver, as
such additional  security,  and the Trustee is hereby  authorized  to  receive
any  and  all  such property as and  for security for the payment of such Series
of Bonds and the interest and premium, if any, thereon, and to hold and apply
all such property subject to the terms hereof, it being  expressly  understood
 and  agreed that except as otherwise provided herein or in a Supplemental
Indenture the Trust Estate established and held hereunder for Bonds of a Series
shall be held separate and in trust solely for the benefit of the Owners of the
Bonds of such Series and for no other Series;




TO HAVE AND TO HOLD the Trust Estate, whether now owned or held or hereafter
acquired, forever;




IN TRUST NEVERTHELESS, upon the terms and trusts herein set forth (a) for the
equal and proportionate benefit and security of all present and future Owners of
the Bonds of a Series, without preference of any Bond of such Series over any
other Bond of such Series, (b) for enforcement of the payment of the Bonds of a
 Series, in accordance with their terms and the terms of this Master Indenture
and the Supplemental Indenture authorizing the issuance of such Series  of
Bonds, and all other sums payable hereunder, under the Supplemental Indenture
authorizing such Series of Bonds or on the Bonds of such Series, and (c) for the
enforcement of and compliance with the obligations, covenants and conditions of
this Master Indenture except as otherwise expressly provided herein, as if all
the Bonds at any time Outstanding (hereafter defined) had been authenticated,
executed and delivered simultaneously with the execution and delivery of this
Master Indenture, all as herein set forth.  




IT IS HEREBY COVENANTED, DECLARED AND AGREED (a) that this Master Indenture
creates a continuing lien equally and ratably to secure the payment in full of
the principal of, premium, if any, and interest on all Bonds of a Series which
may from time to time be Outstanding hereunder, except as otherwise expressly
provided herein, (b) that the Trust





2




Estate  shall immediately be subject to the lien of this pledge and assignment
without any physical delivery thereof or further act, (c) that the lien of this
pledge and assignment shall be a first lien and shall be valid and binding
against all parties having any claims of any kind in tort, contract or otherwise
against the Issuer, irrespective of whether such parties have notice thereof,
and (d) that the Bonds of a Series are to be issued, authenticated and
delivered, and that the Trust Estate is to be held, dealt with, and disposed of
by the Trustee, upon and subject to the terms, covenants, conditions, uses,
agreements and trusts set forth in this Master Indenture and the Issuer
covenants and agrees with the Trustee, for the equal and proportionate benefit
 of the respective Owners from time to time of the Bonds of each respective
Series, as follows:










ARTICLE I

DEFINITIONS

Section 101.

Meaning of Words and Terms.  The following words and terms used in this Master
Indenture shall have the following meanings, unless some other meaning is
plainly intended:




"Accountant" shall mean the independent certified public accountant or
independent certified public accounting firm retained by the Issuer to perform
the duties of the Accountant under this Master Indenture.




"Accountant's Certificate" shall mean an opinion signed by an independent
certified public accountant or firm of certified public accountants (which may
be the Accountants) from time to time selected by the Issuer.




"Account" shall mean any account created pursuant to Section 502 hereof except
amounts on deposit in the Series Rebate Account within the Rebate Fund.




"Accreted Value" shall mean, as of the date of computation with respect to any
Capital Appreciation Bonds, an amount (truncated to three (3) decimal places)
equal to the original principal amount of such Capital Appreciation Bonds at the
date of issuance plus the interest accrued on such Bonds from the date of
original issuance of such Capital Appreciation Bonds to the date of computation,
such interest to accrue at the rate of interest per annum of the Capital
Appreciation Bonds (or in accordance with a table of compound accreted values
set forth in such Capital Appreciation Bonds), compounded semi-annually on each
Interest Payment Date; provided, however, that if the date with respect to which
any such computation is made is not an Interest Payment Date, the Accreted Value
of any Bond as of such date shall be the amount determined by compounding the
Accreted Value of such Bond as of the immediately preceding Interest Payment
Date (or the date of original issuance if the date of computation is prior to
the first Interest Payment Date succeeding the date of original issuance) at the
rate of interest per annum of the Capital  Appreciation Bonds for the partial
semi-annual compounding period determined by dividing (x) the number of days
elapsed (determined on the basis of a three hundred sixty (360) day year
 comprised of twelve (12) thirty (30) day months) from the





3




immediately preceding Interest Payment Date (or the date of original issuance if
the date of computation is prior to the first Interest Payment Date succeeding
the date of original issuance), by (y) one hundred eighty (180). A table of
Accreted Values for the Capital Appreciation Bonds shall be incorporated in a
Supplemental Indenture executed by the Issuer upon issuance of any Capital
Appreciation Bonds.




"Acquisition and Construction Fund" shall mean the fund so designated in, and
created pursuant to, Section 502 hereof.




"Amortization Installments" shall mean the moneys required to be deposited in a
Series Redemption Account within a Series Debt Service Account for the purpose
of redeeming and paying when due any Term Bonds, the specific amounts and dates
of such deposits to be set forth in a Supplemental Indenture.

"Authorized Denomination" shall mean, except as provided in any Supplemental
Indenture relating to a Series of Bonds, mean the denomination of $100,000 or
any larger amount that is an integral multiple of $5,000.




"Authorized Officer" shall mean any person authorized by the Issuer in writing
directed to the Trustee to perform the act or sign the document in question.




"Bond Counsel" shall mean an attorney or firm of attorneys of nationally
recognized standing in the field of law relating to municipal bonds selected by
the Issuer.




"Bond Registrar" or "Registrar" shall mean the bank or trust company designated
as such by Supplemental Indenture with respect to a Series of Bonds for the
purpose of maintaining the registry of the Issuer reflecting the names,
addresses, and other identifying information of Owners of Bonds of such Series.




"Bond Year" shall mean, unless otherwise provided in the Supplemental Indenture
authorizing a Series of Bonds, the period commencing on the first day of July in
each year and ending on the last day of June of the following year.




"Bonds" shall mean the Outstanding Bonds of all Series.




"Business Day" shall mean any day excluding Saturday, Sunday or any other day on
which banks in the cities in which the designated corporate trust office of the
Trustee, Escrow Agent or the Paying Agent are located are authorized or required
by law or other governmental action to close and on which the Trustee, Escrow
Agent or Paying Agent, or both, is closed.




"Capital Appreciation Bonds" shall mean Bonds issued under this Master Indenture
and any Supplemental Indenture as to which interest is compounded periodically
on each of the applicable periodic dates designated for compounding and payable
in an amount equal to the then-current Accreted Value only at the maturity or
earlier redemption thereof, all as so designated in a Supplemental Indenture of
the Issuer providing for the issuance thereof.




"Capitalized Interest" shall mean, with respect to the interest due or to be due
on a Series of Bonds prior to, during and for a period not exceeding one year
after the completion of a





4




Project to be funded by such Series, all or part of such interest which will be
paid, or is expected to be paid, from the proceeds of such Series.




"Capitalized Interest  Account" shall mean any Capitalized Interest account with
respect to a Series of Bonds established within a Series Debt Service Account so
designated in, and created pursuant to, Section 502 hereof and Supplemental
Indenture issued under this Master Indenture, as authorized pursuant to this
Master Indenture.




"Chairman" shall mean the Chairman of the Issuer or the person succeeding to his
or her principal functions.




"Code" shall mean the Internal Revenue Code of 1986, as amended, or any
successor provisions thereto and the regulations promulgated thereunder or under
the Internal Revenue Code of 1954, as amended, if applicable, or any successor
provisions thereto.




"Completion Bonds" shall mean Bonds issued pursuant to a Supplemental Indenture
ranking on parity with the Series of Bonds issued under such Supplemental
Indenture, the proceeds of which are to be used to complete the Project.




"Consulting Engineers" shall mean the independent engineer or engineering firm
or corporation employed  in connection with any Project to perform and carry out
the duties of the Consulting Engineer under this Indenture or any Supplemental
Indenture.




"Cost" as applied to a Project shall include the cost of  acquisition and
construction thereof and all obligations and expenses relating thereto
including, but not limited to, those items of cost which are set forth in
Section 403 hereof.




"Credit or Liquidity Facility" shall mean a letter of credit, a municipal bond
insurance policy, a surety bond or other similar agreement issued by a banking
institution or other entity satisfactory to the Issuer and providing for the
payment of the principal of, interest on or purchase price of a Series of Bonds
or any alternate or substitute Credit or Liquidity Facility if then in effect.




"Current Interest Bonds" shall mean Bonds of a Series the interest on which is
payable at least annually.




"Date of Completion" with respect to a Project shall mean: (i) the date upon
which such Project and all components thereof have been acquired or constructed
and are capable of performing the functions for which they were intended, as
evidenced by an Engineers’ Certificate filed with the Trustee and the Issuer; or
(ii) the date on which the Issuer determines, upon the recommendation of or in
consultation with the Consulting Engineer, that it cannot complete such Project
in a sound and economical manner within a reasonable period of time as evidenced
by an Engineers’ Certificate filed with the Trustee and the Issuer; provided
that in each case such certificate of the Consulting Engineer shall set forth
the amount of all Costs of such Project which have theretofore been incurred,
but which on the Date of Completion is or will be unpaid or unreimbursed.





5







"Debt

Service" shall

mean collectively the principal (including Amortization Installments), interest,
and redemption premium, if any, payable with respect to the Bonds.




"Debt Service Fund" shall mean the fund so designated in, and created pursuant
to, Section 502 hereof.




"Depository" shall mean any bank or trust company duly authorized by law to
engage in the banking business and designated by the Issuer as a depository of
moneys subject to the provisions of this Master Indenture.




"Developer" shall mean Ameri Metro, Inc., a Delaware corporation and any
successors and assigns.

           ’’Direct Issuer(s)” shall mean a nonprofit corporation or
corporations organized for the purpose of financing, acquisition, construction,
operation, management, and maintenance of a high-speed rail system for passenger
and freight transportation within certain but not limited to rail corridors, and
other transportation services. To be the funder via tax exempt or taxable bond
offerings for the privet or publicly traded companies that create 10 or more
jobs and or are Companies or organization(s) that has economic, social, health
and welfare, scholarly impact on the public, related and or non-related
companies to the Incorporator of sub and or direct issuer worldwide and
throughout United States of America. To finance the operations of related
companies, together with transportation and global infrastructure related
undertakings, such as water, sewer, energy and utility plants, broad band
internet projects, power grid projects, cell towers and telecommunication
projects, natural gas pipelines, petroleum pipelines, petroleum farms, and
distribution facilities, and similar transportation and infrastructure projects;
and other related ancillary projects Including housing projects  worldwide and
 throughout United States of America.




"Engineers' Certificate" shall mean a certificate of the Consulting Engineers or
of such other engineer or firm of engineers having a favorable repute for skill
and experience in the engineering matters with respect to which such
certification is required by this Master Indenture.




"Escrow Agent" shall mean the agent appointed from time to time by the Trustee.




"Event of Default" shall mean any of the events in Section 902.




"Federal Securities" shall mean, to the extent permitted by law for investment
as contemplated in this Master Indenture and any Supplemental Indenture, (i)
Government Obligations, (ii) any Tax Exempt Obligations which are fully secured
as to principal and interest by  an irrevocable pledge of Government
Obligations, which Government Obligations are segregated in trust and pledged
for the benefit of the holders of the Tax Exempt Obligations, (iii) certificates
of ownership of the principal or interest of Government Obligations, which
Government Obligations are held in trust and (iv) investment agreements at least
100% collateralized by obligations described in clauses (i), (ii) or (iii)
above.




"Fiscal Year" shall mean the fiscal year of the Issuer in effect from time to
time, which shall initially mean the period commencing on the first day of
October of any year and ending on the last day of September of the following
year.





6







“Funds” shall mean any fund, except the Rebate Fund, created pursuant to Section
502 hereof.




"Governing Body" shall mean the board of directors of the Issuer.




"Government Obligations" shall mean direct obligations of, or obligations the
payment of which is unconditionally guaranteed by, the United States of America.




"Indenture" shall mean this Master Indenture, as amended and supplemented from
time to time by a Supplemental Indenture or indentures, and shall mean, when
used with respect to a Series of Bonds issued hereunder, this Master Indenture,
as amended and supplemented by the Supplemental Indenture relating to such
Series of Bonds.




"Insurer" shall mean the issuer of any municipal bond insurance policy insuring
the timely payment of the principal of and interest on Bonds or any Series of
Bonds.




"Interest Payment Date" shall mean the dates specified in a Supplemental
Indenture with respect to a Series of Bonds upon which the principal of and/or
interest on Bonds of such Series shall be due and payable in each Bond Year.




"Investment Obligations" shall mean and include, except as otherwise provided in
the Supplemental Indenture providing for the authorization of Bonds, any of the
following securities, if and to the extent that such securities are legal
investments for funds of the Issuer;




(i)

Government Obligations;




(ii)

Bonds, debentures, notes or other evidences of indebtedness issued by any of the
following agencies or such other government-sponsored agencies which may
presently exist or be  hereafter created; provided that, such bonds, debentures,
notes or other evidences of indebtedness are fully guaranteed as to both
principal and interest by the United States of America; Bank for Cooperatives;
Federal Intermediate Credit Banks; Federal Financing Bank; Federal Home Loan
Bank System; Export-Import Bank of the United States; Farmers Home
Administration; Small Business Administration; Inter-American Development Bank;
International Bank for Reconstruction and Development; Federal Land Banks; the
Federal National Mortgage Association; the Government National Mortgage
Association; the Tennessee Valley Authority; or the Washington Metropolitan Area
Transit Authority;




(iii)

Negotiable or non-negotiable certificates of deposit, time deposits or other
similar banking arrangements issued by any bank or trust company, including the
Trustee, or any federal savings and loan association, the deposits of which are
insured by the Federal Deposit Insurance Corporation, which securities, to the
extent that the principal thereof exceeds the maximum amount insurable by the
Federal Deposit Insurance Corporation and, therefore, are not so insured, shall
be fully secured to the extent permitted by law by Governmental Obligations;








7






(iv)

Bank or broker repurchase agreements fully secured by Government Obligations,
which may include repurchase agreements with the commercial banking department
of the Trustee, provided that such securities are deposited with the Trustee,
with a Federal Reserve Bank  or with a bank or trust company (other than the
seller of such securities) having a combined capital and surplus of not less
than $100,000,000; and




(v)

Any short term government fund or any money market fund (which may be managed by
the Trustee or its affiliates) whose underlying assets consist of (i) and (ii)
above.




"Issuer" shall mean Global Infrastructure Finance & Development Authority,
Inc.., as more particularly described herein above.




"Law" or "Laws" shall mean any federal, state or local government law, rules or
regulations applicable to the Project.




"Letter of Credit Agreement" shall mean any financing agreement relating to a
Credit Facility for so long as such agreement will be in effect.




"Liquidity Agreement" shall mean any financing agreement relating to a Liquidity
Facility for so long as such agreement will be in effect.




"Master Indenture" shall mean this Master Trust Indenture, as amended and
supplemented from time to time in accordance with the provisions hereof.




"Maturity Amount" shall mean the amount due at maturity with respect to a
Capital Appreciation Bond.




"Maximum Annual Debt Service Requirement" shall mean, at any given time of
determination, the greatest amount of principal, interest and Amortization
Installments coming due in any current or future Bond Year with regard to the
Series of Bonds for which such calculation is made; provided, the amount of
interest coming due in any Bond Year shall be reduced to the extent moneys
derived from the proceeds of Bonds are used to pay interest in such Bond Year.




"Moody's" shall mean Moody's Investors Service, Inc., a corporation organized
and existing under the laws of the State of Delaware, its successors and
assigns, and, if such corporation is dissolved or liquidated or no longer
performs the functions of a securities rating agency, Moody's will be deemed to
refer to any other nationally recognized securities rating agency designated by
the Issuer by written notice to the Trustee.




"Option Bonds" shall mean Current Interest Bonds, which may be either Serial or
Term Bonds, which by their terms may be tendered by and at the option of the
Owner for purchase prior to the stated maturity thereof.




"Outstanding" when used with reference to Bonds, shall mean, as of a particular
date, all Bonds theretofore authenticated and delivered under this Master
Indenture, except:





8







(i)

Bonds theretofore canceled by the Trustee or delivered to the Trustee for
cancellation;




(ii)

Bonds (or portions of Bonds) for the payment or redemption of which moneys,
equal to the principal amount or redemption price thereof, as the case may be,
with interest to the date of maturity or redemption date, shall be held in trust
under this Master Indenture or Supplemental Indenture with respect to Bonds of
any Series and set aside for such payment or redemption (whether at or prior to
the maturity or redemption date), provided that if such Bonds (or portions of
Bonds) are to be redeemed, notice of such redemption shall have been given or
provision satisfactory to the Trustee shall have been made for the giving of
such notice as provided in Article III hereof or in the Supplemental Indenture
relating to the Bonds of any Series;




(iii)

Bonds  in  lieu  of  or  in  substitution  for  which  other  Bonds  shall  have
 been authenticated and delivered pursuant to this Master Indenture and the
Supplemental Indenture with respect to Bonds of a Series unless proof
satisfactory to the Trustee is presented that any such Bonds are held by a bona
fide purchaser in due course; and




(iv)

Bonds paid or deemed to have been paid as provided in this Master Indenture or
in a Supplemental Indenture with respect to Bonds of a Series, including Bonds
with respect to which payment or provision for payment has been made in
accordance with Article XII hereof.




In addition, Bonds actually known by the Trustee to be held by or for the Issuer
will not be deemed to be Outstanding for the purposes and within the purview of
Article IX and Article XI of this Master Indenture.




"Owner" or "Owners" shall mean the registered owners from time to time of Bonds.




"Paying Agent" shall mean the bank or trust company designated by Supplemental
Indenture with respect to a Series of Bonds as the place where Debt Service
shall be payable with respect to such Series of Bonds and which accepts the
duties of Paying Agent under this Master Indenture and under such Supplemental
Indenture.




"Pledged Funds" shall mean all of the Series Pledged Funds.




"Pledged Revenues" shall mean all of the Series Pledged Revenues.  




"Prepayments" shall mean any moneys which shall be paid to the Issuer prior to
the time such amounts become due.  Prepayments shall not include any interest
paid on such moneys.




"Principal and Interest Requirement" shall mean with respect to a Series of
Bonds the respective amounts which are required in each Bond Year to provide:








9






(i)

for paying the interest on all Bonds of such Series then Outstanding which is
payable in such Bond Year;




(ii)

for paying the principal or Maturity Amount of all Serial Bonds of such Series
then Outstanding which is payable in such Bond Year; and




(iii)

the Amortization Installments on the Term Bonds of such Series of Bonds, if any,
payable in such Bond Year.




"Rebate Amount" shall mean the amount, if any, required to be rebated to the
United States pursuant to Section 148(f) of the Internal Revenue Code of 1986,
as amended, and the regulations and rulings thereunder.




"Rebate Analyst" shall mean the person or firm selected by the Issuer to
calculate the Rebate Amount, which person or firm shall either be a firm of
attorneys or independent certified public accountants with expertise in the
calculation of the Rebate Amount.




"Rebate Fund" shall mean the fund so designated in, and created pursuant to,
Section 502 hereof.




"Record Date" shall mean the fifteenth (15th) day of the calendar month next
preceding any Debt Service payment date or, in the case of any proposed
redemption of Bonds, the fifth (5th) day next preceding the date of mailing of
notice of such redemption, or if either of the foregoing days is not a Business
Day, then the Business Day immediately preceding such day.




"Redemption Price" shall mean the principal of, premium, if any, and interest
accrued to the date fixed for redemption of any Bond called for redemption
pursuant to the provisions thereof, hereof and of the Supplemental Indenture
pursuant to which such Bond is issued.




"Refunding Bonds" shall mean Bonds issued pursuant to provisions of this Master
Indenture, the proceeds of which are used to refund one or more Series of
Outstanding Bonds.




"Reserve Fund" shall mean the fund so designated in, and created pursuant to,
Section 502 hereof.




"Revenue Fund" shall mean the fund so designated in, and created pursuant to,
Section 502 hereof.




"S&P" shall mean Standard & Poor's Rating Group, a division of McGraw Hill,
Inc., a corporation organized and existing under the laws of the State of New
York, its successors and its assigns, and, if such corporation is dissolved or
liquidated or no longer performs the functions of a securities rating agency,
S&P will be deemed to refer to any other nationally recognized securities rating
agency designated by the Issuer by written notice to the Trustee.




"Secretary" shall mean the Secretary or any Assistant Secretary to the Governing
Body, or the person succeeding to his or her principal functions.








10




"Serial Bonds" shall mean Bonds (other than Term Bonds) that mature in annual or
semi-annual installments.




"Series" shall mean all of the Bonds authenticated and delivered on original
issuance of a stipulated aggregate principal amount in a simultaneous
transaction under and pursuant to the same Supplemental Indenture and any Bonds
thereafter authenticated and delivered in lieu of or in substitution therefore
pursuant to this Master Indenture and such Supplemental Indenture regardless of
variations in maturity, interest rate or other provisions; provided, however,
two or more Series of Bonds may be issued simultaneously under the same
Supplemental Indenture if designated as separate Series of Bonds by the Issuer
upon original issuance.




"Series Acquisition and Construction Account" shall mean the account within the
Acquisition and Construction Fund with respect to each Series of Bonds so
designated in, and created pursuant to, Supplemental Indenture.




"Series Costs of Issuance Account" shall mean the ac count within the
Acquisition and Construction fund with respect to each Series of Bonds so
designated in, and created pursuant to, Supplemental Indenture.




"Series Debt Service Account" shall mean the account with respect to a Series of
Bonds established within a Series Debt Service Account so designated in, and
created pursuant to, Section 502 hereof and Supplemental Indenture and
Supplemental Indenture.




"Series Interest Account" shall mean the account with respect to a Series of
Bonds established within the Debt Service Fund so designated in, and created
pursuant to, Section 502 hereof.




"Series Pledged Funds" shall mean all amounts on deposit from time to time in
the Funds and Accounts and designated in the Supplemental Indenture relating to
such Series of Bonds as pledged to the payment of such Series of Bonds;
provided, however, such term shall not include any amounts on deposit in a
Series Rebate Account in the Rebate Fund.




"Series Pledged Revenues" shall mean the revenues designated as such by
Supplemental Indenture and which shall constitute the security for and source of
payment of a Series of Bonds and may consist of assessments, service charges,
franchise fees, impact fees or other user fees or other revenues or combinations
thereof imposed or levied by the Issuer in accordance with Law.




"Series Principal Account" shall mean the account with respect to a Series of
Bonds established within a Series Debt Service Account so designated in, and
created pursuant to, Section 502 hereof and Supplemental Indenture.




"Series Rebate Account" shall mean the account in the Rebate Fund with respect
to a Series of Bonds so designated in, and created pursuant to, Section 502
hereof and Supplemental Indenture.








11




"Series Redemption Account" shall mean the account with respect to a Series of
Bonds established within a Series Debt Service Account so designated in, and
created pursuant to, Section 502 hereof and Supplemental Indenture.




"Series Reserve Account" shall mean the Reserve Account for the Series of Bonds
established in the Reserve Fund by Supplemental Indenture in an amount equal to
the Series Reserve Account Requirement for such Series of Bonds.




"Series Reserve Account Requirement" shall mean the amount of money or other
security which may be in the form of a reserve fund insurance policy or other
security as may be required by the terms of a Supplemental Indenture to be
deposited in or credited to a Series Reserve Account for each Series of Bonds;
provided, however, that unless otherwise provided in the Supplemental Indenture
relating to a Series of Bonds, as  of any date of calculation for a particular
 Series Reserve Account, the "Series Reserve  Account  Requirement" shall be an
amount equal to  the least of: (A) Maximum Annual Debt Service Requirement for
all Outstanding Bonds of such  Series, (B) 125% of the average annual debt
service for all Outstanding Bonds of such Series, or (C) the aggregate of 10% of
the proceeds of the Bonds of such Series calculated as of the date of original
issuance thereof.  In computing the Series Reserve Account Requirement in
respect of any Series of Bonds that constitute Variable Rate Bonds, the interest
rate on such Bonds shall be assumed to be the greater of: (1) 110% of the daily
average interest rate on such Variable Rate Bonds during the 12 months ending
with the month preceding the date of calculation, or such shorter period of time
that such Series of Bonds shall have been Outstanding, or (2) the actual rate of
interest borne by such Variable Rate Bonds on such date of calculation;
provided, in no event shall the Series Reserve Account Requirement as adjusted
on such date of calculation exceed the least of the amounts specified in the
immediately preceding sentence.  In computing the Series Reserve Account
Requirement in accordance with clause (C) of this definition in respect of any
Capital Appreciation Bonds, the principal amount of such Bonds shall be the
original principal amount thereof, not the Accreted Value.




"Series Revenue Account" shall mean the Revenue Account for a Series of Bonds
established in the Revenue Fund by Supplemental Indenture for such Series of
Bonds.




"Series Sinking Fund Account" shall mean the account with respect to a Series of
Bonds established within a Series Debt Service Account so designated in, and
created pursuant to, Section 502 hereof and Supplemental Indenture.




            “Sub-Issuer” and or “Sub-Issuers’’ shall mean a nonprofit
corporation or corporations organized for the purpose of financing, acquisition,
construction, operation, management, and maintenance of a high-speed rail system
for passenger and freight transportation within certain but not limited to rail
corridors, and other transportation services. To be the funder via tax exempt or
taxable bond offerings for the privet or publicly traded companies that create
10 or more jobs and or are Companies or organization(s) that has economic,
social, health and welfare, scholarly impact on the public, related and or
non-related companies to the Incorporator of sub and or direct issuer worldwide
and throughout United States of America. To finance the operations of related
companies, together with transportation and global infrastructure related
undertakings, such as water, sewer, energy and utility plants, broad band
internet projects, power grid projects, cell towers and telecommunication
projects,





12




natural gas pipelines, petroleum pipelines, petroleum farms, and distribution
facilities, and similar transportation and infrastructure projects; and other
related ancillary projects Including housing projects  worldwide and  throughout
United States of America.




"Subordinate Debt" shall mean indebtedness secured hereby or by any Supplemental
Indenture which is by its terms expressly subordinate and inferior hereto both
in lien and right of payment.




"Supplemental Indenture" shall mean an indenture supplemental hereto authorizing
the issuance of a Series of Bonds hereunder and establishing the terms thereof
and the security therefore and shall also mean any indenture supplementary
hereto entered into for the purpose of amending the terms and provisions hereof
with respect to all Bonds in accordance with Article XI hereof.




"Taxable Bonds" shall mean Bonds of a Series which are not Tax Exempt Bonds.




"Tax Exempt Bonds" shall mean Bonds of a Series the interest on which, in the
opinion of Bond Counsel on the date of original issuance thereof, is excludable
from gross income for federal income tax purposes.




"Tax Exempt Obligations" shall mean any bond, note or other obligation issued by
any person, the interest on which is excludable from gross income for federal
income tax purposes.




"Tax Regulatory Covenants" shall mean any Tax Regulatory Covenants of the Issuer
contained in the Supplemental Indenture authorizing the issuance of a Series of
Tax Exempt Bonds, setting forth the covenants of the Issuer necessary for the
preservation of the excludability of interest thereon from gross income for
federal income tax purposes, as such covenants shall be amended from time to
time upon written instructions from Bond Counsel.

"Term  Bonds"  shall  mean  Bonds  that  mature  on  one  date  and  that  are
 subject  to mandatory redemption from Amortization Installments or are subject
to extraordinary mandatory or mandatory redemption upon receipt of unscheduled
Pledged Revenues.




"Time Deposits" shall mean time deposits, certificates of deposit or similar
arrangements with any bank or trust company, including the Trustee or an
affiliate thereof, which is a member of the Federal Deposit Insurance
Corporation.




"Trust Estate" shall have the meaning ascribed to such term in the granting
clauses hereof, including, but not limited to, the Pledged Revenues and Pledged
Funds.




"Trustee" shall mean the Trustee designated herein, and any successor trustee
appointed or serving pursuant to Article VI hereof.




"Variable Rate Bonds" shall mean Current Interest Bonds, which may be either
Serial Bonds or Term Bonds, issued with a variable, adjustable, convertible or
other similar interest rate which is not fixed in percentage for the entire term
thereof at the date of issue, which Bonds may also be Option Bonds.


 

13






Section 102.

Rules  of  Construction.  Words of the masculine gender shall be deemed and
construed to include correlative words of the feminine and neuter genders.
 Unless the context shall otherwise indicate, the words "Bond," "Escrow Agent,"
"Owner," "person," "Paying Agent," and "Bond Registrar" shall include the plural
as well as the singular number and the word "person" shall mean any individual,
corporation partnership, joint venture, association, joint stock company, trust,
unincorporated organization or government or any agency or political subdivision
thereof.   All references to applicable provisions of Law shall be deemed to
include any and all amendments thereto.






14




ARTICLE II




FORM, EXECUTION, DELIVERY AND DESIGNATION OF BONDS




Section 201.

Issuance of Bonds.  For the purpose of providing funds for paying all or part of
the Cost of a Project, Bonds of a Series, without limitation as to aggregate
principal amount, may be issued under this Master Indenture subject to the
conditions hereinafter provided in Section 207 of this Article.  Debt Service on
each Series of Bonds shall be payable solely from the Series Pledged Revenues
and Series Pledged Funds pledged to such Series of Bonds in the Supplemental
Indenture authorizing the issuance of such Series of Bonds and, as may be
provided in such Supplemental Indenture, all of the provisions of this Master
Indenture shall be for the benefit and security of the present and future Owners
of such Series of Bonds so issued, without preference, priority or distinction,
as to lien or otherwise, of any one Bond of such Series over any other Bond of
such Series.   The Issuer may also issue from time to time Completion Bonds and
Refunding Bonds of a Series under and pursuant to the terms of the Supplemental
Indenture authorizing the issuance of such Series of Bonds.




Section 202.

Details of Bonds.  Bonds of a Series shall be in such denominations, numbered
consecutively, shall bear interest from their date until their payment at rates
not exceeding the maximum rate permitted by law, shall be dated, shall be stated
to mature in such year or years in accordance with the Act, and all be subject
to redemption prior to their respective maturities, subject to the limitations
hereinafter provided, as provided for in the Supplemental Indenture authorizing
the issuance of such Series of Bonds.  Bonds of a Series may be Current Interest
Bonds, Variable Rate Bonds, Capital Appreciation Bonds, Option Bonds or any
combination thereof and may be secured by a Credit and/or Liquidity Facility,
all as shall be provided in the Supplemental Indenture authorizing the issuance
of such Series of Bonds.  Bonds of a Series (or a part of a Series) may be in
book-entry form at the option of the Issuer as shall be provided in the
Supplemental Indenture authorizing the issuance of such Series of Bonds.




Debt Service shall be payable in any coin or currency of the United States of
America which, at the date of payment thereof, is legal tender for the payment
of public and private debts. Interest shall be paid to the registered Owner of
Bonds at the close of business on the Record Date for such interest; provided,
however, that on or after the occurrence and continuance of an Event of Default
under clause (a) of Section 902 hereof, the payment of interest and principal or
Redemption Price or Amortization Installments pursuant hereto shall be made by
the Paying Agent to such person, who, on a special record date which is fixed by
the Trustee, which shall be not more than fifteen (15) and not less than ten
(10) days prior to the date of such proposed payment, appears on the
registration books of the Bond Registrar as the registered Owner of a Bond.
  Any payment of principal, Maturity Amount or Redemption Price shall be made
only upon presentation of the Bond at the designated corporate trust office of
the Paying Agent. Payment of interest shall be made by check (or by wire
transfer to the registered Owner if such Owner requests such method of payment
by delivery of written notice to the Paying Agent prior to the Record Date for
the respective interest payment to such account as shall be specified in such
request, but only if the registered Owner owns not less than $1,000,000, or, if
less than such amount, all of the Outstanding Bonds of a Series, in aggregate
principal amount of the Bonds). Unless otherwise provided in the Supplemental
Indenture authorizing a Series of Bonds, interest on a Series of Bonds will be
computed on the basis of a 360-day year of twelve 30-day months.





15






Section 203.

Execution and Form of Bonds.  The Bonds shall be signed by, or bear the
facsimile signature of the Chairman, shall be attested and countersigned by, or
bear the facsimile signature of the Secretary, and the certificate of
authentication appearing on the Bonds shall be manually signed by the Trustee.
 The official seal of the Issuer, or a facsimile thereof, shall be imprinted or
impressed on the Bonds.  In case any officer whose signature or a facsimile of
whose signature appears on any Bond shall cease to be such officer before the
delivery of such Bond, such signature or such facsimile shall nevertheless be
valid for all purposes the same as if he or she had remained in office until
such delivery.  Any Bond may bear the facsimile signature of, or may be signed
by, such persons as at the actual time of the execution of such Bond shall be
proper officers to execute such Bond although at the date of such Bond such
persons may not have been such officers.  The Bonds, and the provisions for
registration and reconversion to be endorsed on such Bonds, shall be
substantially in the form set forth in a Supplemental Indenture. The Trustee may
appoint one or more authenticating agents.




Section 204.

Registration and Transfer of Bonds.  The Issuer shall cause books for the
registration and for the transfer of the Bonds as provided in this Master
Indenture to be kept by the Bond Registrar.  All Bonds shall be registered as to
both principal and interest.  Any Bond may be transferred only upon an
assignment duly executed by the registered Owner or his attorney or legal
representative in such form as shall be satisfactory to the Bond Registrar, such
transfer to be made on such books and endorsed on the Bond by the Bond
Registrar.  No charge shall be made to any Owner for registration and transfer
as hereinabove provided, but any Owner requesting any such registration or
transfer shall pay any tax or other governmental charge required to be paid with
respect thereto.  The Bond Registrar shall not be required to transfer any Bond
during the period between the Record Date and the Interest Payment Date next
succeeding the Record Date of such Bond, during the period between the Record
Date for the mailing of a notice of redemption and the date of such mailing, nor
after such Bond has been selected for redemption.




Section 205.

Ownership of Bonds.  The person in whose name any Bond shall be registered shall
be deemed the absolute Owner thereof for all purposes, and payment of Debt
Service shall be made only to or upon the order of the registered Owner thereof
or his attorney or legal representative as herein provided.  All such payments
shall be valid and effectual to satisfy and discharge the liability upon such
Bond to the extent of the sum or sums so paid.  The Trustee, the Issuer, the
Bond Registrar and the Paying Agent may deem and treat the registered Owner of
any Bond as the absolute Owner of such Bond, whether such Bond shall be overdue
or not, for the purpose of receiving payment thereof and for all other purposes
whatsoever, and neither the Trustee, the Issuer, the Bond Registrar nor the
Paying Agent shall be affected by any notice to the contrary.




Section 206.

Special Obligations.

Each Series of Bonds shall be a special and direct obligation of the Issuer.
 Neither the Bonds nor the interest and premium, if any, payable thereon shall
constitute a general obligation or general indebtedness of the Issuer within the
meaning of applicable Law. The Bonds and the interest and premium, if any,
payable thereon do not constitute either a pledge of the full faith and credit
of the Issuer or a lien upon any property of the Issuer other than as provided
herein or in the Supplemental Indenture authorizing the issuance of such  Series
of Bonds.  No Owner or any other person shall ever have the right to





16




compel the exercise of any taxing power of any public authority or governmental
body to pay Debt Service or to pay any other amounts required to be paid
pursuant to this Master Indenture,  any  Supplemental Indenture, or the Bonds.
 Rather, Debt Service and any other amounts required to be paid pursuant to this
Master Indenture, any Supplemental Indenture, or the Bonds shall be payable
solely from, and shall be secured solely by, the Series Pledged Revenues and the
Series Pledged Funds  pledged  to  such Series of Bonds, all as provided herein
and in such Supplemental Indenture.




Section 207.

Authorization of Bonds.  There shall be issued from time to time in Series,
under and secured by this Master Indenture, Bonds without limitation as to
aggregate principal amount for the purposes of:  (i) paying all or part of the
Cost of a Project or Projects or refunding an Outstanding Series of Bonds or any
portion thereof; (ii) depositing the Series Reserve Account Requirement to the
Series Reserve Account for such Series of Bonds; and (iii) paying the costs and
expenses of issuing such Series of Bonds.




Each Series of Bonds, upon initial issuance thereof, shall be executed by the
Issuer for delivery to the Trustee and thereupon shall be authenticated by the
Trustee and delivered to the Issuer or upon its order, but only upon the further
receipt by the Trustee of the following:




(i)

an executed and attested original or certified copy of this Master Indenture;




(ii)

an executed and attested original or certified copy of the Supplemental
Indenture fixing the amount of and security for the Series of Bonds authorized
to be issued thereby and establishing, among other things, the dates on which,
and the amounts in which, such Series of Bonds will mature (provided that the
final maturity date of such Series of Bonds shall be not later than permitted by
applicable Law with respect to such Series of  Bonds), designating the Paying
Agent and Bond Registrar, fixing the Amortization Installments, if any, for the
Term Bonds of such Series, awarding the Series of Bonds, specifying the interest
rates or the method for calculating such interest rates with respect to such
Series of Bonds, specifying the redemption provisions and prices thereupon,
specifying other details of such Series of Bonds, and directing the delivery of
such Series of Bonds to or upon the order of the initial purchaser thereof upon
payment of the purchase price therefore set forth in such Supplemental
Indenture;




(iii)

an opinion of counsel for the Issuer substantially to the effect that the signer
is of the opinion that this Master Indenture and the Supplemental Indenture
relating to such Series of Bonds have been duly and validly authorized in
accordance with the terms hereof and applicable Law, and have been duly approved
and adopted, that the issuance of such Series of Bonds has been duly
 authorized, and that this Master Indenture and the Supplemental Indenture
constitute binding obligations of the Issuer, enforceable against the Issuer in
accordance with their terms except as enforcement thereof may be affected by
bankruptcy and other similar laws relating to creditor's rights generally;




(iv)

an opinion of Bond Counsel for the Issuer substantially to the effect that the
signer is of the opinion that the Bonds of such Series are valid, binding and
enforceable obligations of the Issuer and, if such Series of Bonds are not
Taxable Bonds, that interest thereon





17




is excludable from gross income of the Owners under the income tax laws of the
United States in effect on the date such Series of Bonds are delivered to their
initial purchasers.




The Trustee shall be provided with reliance letters with respect to the opinions
required in paragraphs (iii) and (iv) above.  When the documents mentioned in
subsections (i) through (iv) above shall have been received, and when the Bonds
of such Series shall have been executed and authenticated as required by this
Master Indenture, such Series of Bonds shall be delivered to, or upon the order
of, the Issuer, but only upon payment to the Trustee of the purchase price of
such Series of Bonds, together with accrued interest, if any, thereon as set
forth in a certificate of delivery and payment executed by the Chairman or Vice
Chairman of the Issuer.




The proceeds (including accrued interest and any premium) of each Series of
Bonds shall be applied as soon as practicable upon delivery thereof to the
Trustee as follows:




(i)

the amount received as accrued interest on the Bonds shall be deposited to the
credit of the Series Interest Account and Capitalized Interest, if any, shall be
deposited to the credit of the Series Interest Account;




(ii)

an amount equal to the Series Reserve Account Requirement, or the initial cost
of satisfying the Series Reserve Account Requirement if not satisfied by the
deposit of cash, shall be deposited to the credit of the Series Reserve Account;
and




(iii)

the balance shall be deposited and applied as provided for in the Supplemental
Indenture authorizing the issuance of such Series of Bonds.




Section 208.

Temporary Bonds.  Pending delivery of definitive Bonds, there may be executed,
authenticated, and delivered to the Owners thereof, in lieu of definitive Bonds
and subject to the same limitations and conditions except as to identifying
numbers, temporary printed, engraved, lithographed or typewritten Bonds in
Authorized Denominations, substantially of the tenor set forth in the Bond form
to be set forth in the Supplemental Indenture authorizing such Series of Bonds.
 The Issuer shall cause definitive Bonds to be prepared and to be executed,
endorsed, registered and delivered to the Trustee, and the Trustee, upon
presentation to it of any temporary Bond, shall cancel the same or cause the
same to be canceled and cause to be authenticated and delivered, in exchange
therefore, at the place designated by the Owner, without expense to the Owner,
definitive Bonds of the same Series and in the same aggregate principal amount,
maturing on the same date and bearing interest or yield to maturity at the same
rate as the temporary Bond surrendered.  Until so exchanged, the temporary Bonds
shall in all respects be entitled to the same benefits of this Master Indenture
and any Supplemental Indenture as the definitive Bonds to be issued hereunder.




Section 209.

Mutilated, Destroyed or Lost Bonds.  If any Bonds become mutilated or destroyed
or lost, the Issuer may cause to be executed, and the Issuer may cause to be
delivered, a new Bond in substitution therefor upon the cancellation of such
mutilated Bond or in lieu of and in substitution for such Bond destroyed or
lost, and upon payment by the Owner of the reasonable expenses and charges of
the Issuer and the Trustee in connection therewith and, in the case of a  Bond
destroyed or lost, upon the Owner filing with the Trustee evidence satisfactory
to





18




it that such Bond was destroyed or lost and of his or her ownership thereof, and
upon furnishing the Issuer and the Trustee with indemnity satisfactory to them.




Section 210.

Pari  Passu  Obligations  Under  Credit  Agreements.

As may be provided for or required in any Supplemental Indenture, the Issuer may
incur financial obligations under a Letter of Credit Agreement or a Liquidity
Agreement payable pari passu with respect to the lien on the Trust Estate
pledged to a Series of Bonds issued under this Master Indenture and a
Supplemental Indenture, without meeting any financial test or requirement set
forth in this Master Indenture or the corresponding Supplemental Indenture, but
only if the Letter of Credit Agreement or Liquidity Agreement supports a related
Series of Bonds then  being issued which does meet such tests or requirements.




Section 211.

Tax Status of Bonds.  Any Series of Bonds issued under this Master Indenture
either (i) may be issued as Tax Exempt Bonds, or (ii) may be issued as Taxable
Bonds. The intended tax status of any Series of Bonds to be issued may be
referenced in any Supplemental Indenture authorizing the issuance of such Series
of Bonds.











19




ARTICLE III




REDEMPTION OF BONDS




Section 301.

Redemption Generally.  The Bonds of any Series shall be subject to redemption,
either in whole or in part on any date, and at such times, in the manner and at
such prices, as may be provided by the Supplemental Indenture authorizing the
issuance of such Series of Bonds. The Issuer shall provide written notice to the
Trustee of any optional redemption on or before the forty-fifth (45th) day next
preceding the date to be fixed for such optional redemption.




Unless otherwise provided in the Supplemental Indenture relating to a Series of
Bonds, if less than all of the Bonds of any one maturity of a Series shall be
called for redemption, the particular Bonds of a Series to be redeemed shall be
selected by lot in such reasonable manner as the Bond Registrar in its
discretion may determine.  The portion of any Series of Bonds to be redeemed
shall be in denominations of $5,000 or any integral multiple thereof and, in
selecting the Bonds of such Series to be redeemed, the Bond Registrar shall
treat each such Bond as representing that number of Bonds of such Series which
is obtained by dividing the principal amount of such Bond by $5,000 (such amount
being hereafter referred to as the "unit of principal amount").




If it is determined that one or more, but not all, of the units of principal
amount represented by any such Bond is to be called for redemption, then upon
notice of intention to redeem such unit or units of principal amount as provided
below, the registered Owner of such Bond, upon surrender of such Bond to the
Paying Agent for payment to such registered Owner of the redemption price of the
unit or units of principal amount called for redemption, shall be entitled to
receive a new Bond or Bonds of such Series in the aggregate principal amount of
the unredeemed balance of the principal amount of such Bond. New Bonds of such
Series representing the unredeemed balance of the principal amount shall be
issued to the Owner thereof without any charge therefore.  If the Owner of any
Bond of a denomination greater than the unit of principal amount to be redeemed
shall fail to present such Bond to the Paying Agent for payment in exchange as
aforesaid, such Bond shall, nevertheless, become due and payable on the date
fixed for redemption to the extent of the unit or units of principal amount
called for redemption.




Section 302.

Notice of Redemption; Procedure for Selection.

The Issuer shall establish each redemption date, other than in the case of a
mandatory redemption, in which case the Trustee shall establish the redemption
date, and the Issuer or the Trustee, as the case may be, shall notify the Bond
Registrar in writing of such redemption date on or before the forty-fifth (45th)
day next preceding the date fixed for redemption, which notice shall set forth
the terms of the redemption and the aggregate principal amount of Bonds so to be
redeemed.  Except as provided below, notice of redemption shall be given by the
Bond Registrar not less than thirty (30) nor more than forty-five (45) days
prior to the date fixed for redemption by first-class mail, postage prepaid, to
any Paying Agent for the Bonds to be redeemed and to the registered Owner of
each Bond to be redeemed, at the address of such registered Owner on the
registration books maintained by the Bond Registrar (and, for any Owner of
$1,000,000 or more in the principal amount of Bonds, to one additional address
if written request therefore is provided to the Bond





20




Registrar prior to the Record Date); and a second notice of redemption shall be
sent by registered or certified mail at such address to any Owner who has not
submitted his Bond to the Paying Agent for payment on or before the date sixty
(60) days following the date fixed for redemption of such Bond, in each case
stating: (i) the numbers of the Bonds to be redeemed, by giving the individual
certificate number of each Bond to be redeemed (or stating that all Bonds
between two stated certificate numbers, both inclusive, are to be redeemed or
that all of the Bonds of one or more maturities have been called for
redemption); (ii) the CUSIP numbers of all Bonds being redeemed; (iii) in the
case of a partial redemption of Bonds, the principal amount of each Bond being
redeemed; (iv) the date of issue of each Bond as originally issued and the
complete official name of the Bonds including the series designation; (v) the
rate or rates of interest borne by each Bond being redeemed; (vi) the maturity
date of each Bond being redeemed; (vii) the place or places where amounts due
upon such redemption will be payable; and  (viii) the notice date, redemption
date, and redemption price.  The notice shall require that such Bonds be
surrendered at the designated corporate trust office of the Paying Agent for
redemption at the redemption price and shall state that further interest on such
Bonds will not accrue from and after the redemption date.  CUSIP number
identification with appropriate dollar amounts for each CUSIP number also shall
accompany all redemption payments.




Any required notice or redemption also shall be sent by registered mail,
overnight delivery service, telecopy or other secure means, postage prepaid, to
any Owner of $1,000,000 or more in aggregate principal amount of Bonds to be
redeemed, to certain municipal registered securities depositories in accordance
with the then-current guidelines of the Securities and Exchange Commission which
are known to the Bond Registrar to be holding Bonds thirty-two (32) days prior
to the redemption date and to at least two of the national Information Services
that disseminate securities redemption notices in accordance with the
then-current guidelines of the Securities and Exchange Commission, when
possible, at least thirty (30) days prior to the redemption date; provided that
neither failure to send or receive any such notice nor any defect in any notice
so mailed shall affect the sufficiency of the proceedings for the redemption of
such Bonds.




Failure to give notice by mailing to the Owner of any Bond designated for
redemption or to any depository or information service shall not affect the
validity of the proceedings for the redemption of any other Bond.




If at the time of mailing of notice of an optional redemption, the Issuer shall
not have deposited with the Trustee moneys sufficient to redeem or purchase all
the Series 2010 Bonds called for redemption or purchase, such notice shall state
that it is subject to the deposit of the redemption moneys with the Trustee not
later than the opening of business on the redemption date and such notice shall
be of no effect unless such moneys are so deposited.




Section 303.

Effect  of  Calling  for  Redemption.  On the date designated for redemption of
any Bonds, notice having been filed and mailed in the manner provided above, the
Bonds called for redemption shall be due and payable at the redemption price
provided for the redemption of such Bonds on such date and, moneys for payment
of the redemption price being held in a separate account by the Paying Agent in
 trust for the Owners of the Bonds to be redeemed, interest on the Bonds called
for redemption shall cease to be entitled to any benefit





21




under this Master Indenture, and the Owners of such Bonds shall have no rights
in respect thereof, except to receive payment of the redemption price thereof,
and interest, if any, accrued thereon to the redemption date, and such Bonds
shall no longer be deemed to be Outstanding.




Section 304.

Cancellation.  Bonds called for redemption shall be canceled upon the surrender
thereof.











22




ARTICLE IV




ACQUISITION AND CONSTRUCTION FUND




Section 401.

Acquisition and Construction Fund.  There is created and established by Section
502 hereof a fund designated as the "Acquisition and Construction Fund" which
shall be held by the Escrow  Agent  and to the credit  of the Series
 Acquisition and Construction Accounts there shall be deposited the amounts
specified in the Supplemental Indenture relating to such Series of Bonds.




Section 402.

Payments From Acquisition and Construction Fund.  Payments of the Cost of
constructing and acquiring a Project shall be made from the Acquisition and
Construction Fund as herein provided.  All such payments shall be subject to the
provisions and restrictions set forth in this Article and in Article V hereof,
and the Issuer covenants that it will not request any sums to be paid from the
Acquisition and Construction Fund except in accordance with such provisions and
restrictions.  Moneys in the Acquisition and Construction Fund shall be
disbursed by check, voucher, order, draft, certificate or warrant signed by any
one or more officers or employees of the Escrow Agent legally authorized to sign
such items or by wire transfer to an account specified by the payee upon
satisfaction of the conditions for disbursement set forth in Section 503(b)
hereof.




Section 403.

Cost of Project.  For the purposes of this Master Indenture, the Cost of the
Project shall include, without intending thereby to limit or to restrict or
expand any proper definition of such cost under applicable provisions of Law or
this Master Indenture, the following:




(i)

Expenses of Financing and Bond Issuance.  All expenses and fees relating to
amounts to repay temporary or bond anticipation notes or loans made to finance
any costs permitted under applicable Law, the issuance of the Bonds, including,
but not limited to, initial Credit and Liquidity Facility fees and costs,
attorneys' fees, underwriting fees  and  discounts, the Trustee's acceptance
fees and first-year annual fee, expenses and Trustee's counsel fees and  costs,
rating agency fees, fees of financial advisors, engineer's fees and costs,
administrative expenses of the Issuer, the costs of preparing audits and
engineering reports, the costs of preparing reports, surveys, and studies, the
costs of printing the Bonds and preliminary and final disclosure documents, and
the costs to create initial Reserve Funds and Debt Service Funds.




(ii)

Accrued and Capitalized Interest.  Any interest accruing on the Bonds from their
date through the first Interest Payment Date received from the proceeds of the
Bonds shall be deposited into the related Series Interest Account, and amounts
received from the proceeds of the Bonds to be used for Capitalized Interest
shall be deposited into the related Series Interest Account or Capitalized
Interest Account as may be authorized or provided for by a Supplemental
Indenture related to a Series of Bonds.  Notwithstanding the deposit of
Capitalized Interest into the related Series Capitalized Interest Account or
Interest Account, Capitalized Interest shall also include any amount directed by
the Issuer to the Trustee in writing to be withdrawn from the related Series
Acquisition and Construction Account and deposited into such Capitalized
Interest Account or Interest Account, provided that such direction includes a
certification that such





23




amount represents earnings on amounts on deposit in the related Series
Acquisition and Construction Account and that, after such deposit, the amount on
deposit in such Acquisition and

Construction Account, together with earnings thereon will be sufficient to
complete the related Project which is to be funded from such Acquisition and
Construction Account.




(iii)

Acquisition Expenses.  The costs of acquiring, by purchase or condemnation, all
of the land, structures, improvements, rights-of-law, franchises, easements,
plans and specifications and similar items and other interests in property,
whether real or personal, tangible or intangible, which themselves constitute
the Project or which are necessary or convenient to acquire, install and
construct the Project and payments, contributions, dedications, taxes,
assessments or permit fees or costs and any other exactions required as a
condition to receive any government approval or permit necessary to accomplish
any Issuer purpose.




(iv)

Planning, Construction and Maintenance Expense.  All costs incurred, including
surveys, studies, estimates, plans, specifications, costs of effecting
compliance with any and all governmental permits or Laws relating to the
Project, charges for labor and  materials, including equipment, machinery and
fixtures, by contractors, builders, and materialmen in connection with the
planning, acquisition, installation, construction and maintenance of the
Project, and including without limitation costs incident to the award of
contracts.




(v)

Other Professional Fees and Miscellaneous Expenses.  Expenses of Project
management and supervision, all legal, architectural, engineering,  survey,  and
 consulting  fees,  as  well  as  all  financing  charges,  taxes, contract
bonds, insurance premiums, costs on account of personal injuries and property
damage in the course of construction, costs to enforce remedies against
contractors, subcontractors, any provider of labor, material, or services or any
other person for a default or breach under the corresponding contract or in
connection with any dispute, working capital and miscellaneous expenses not
specifically referred to in this Master Indenture and allowed by Law that are
incurred in connection with the acquisition, installation, construction,
management and maintenance of the Project.




(vi)  Refinancing Costs.  All costs described in (i) through (xvii) above or
otherwise permitted by the Act associated with refinancing or repaying any loan
or other debt obligation of the Issuer.




Section 404.

Disposition of Balances in Acquisition and Construction Fund.  On the Date of
Completion of a Project, the balance in the related Series Acquisition and
Construction Account not reserved for the payment of any remaining part of the
Cost of the Project shall be transferred by the Escrow Agent to the credit of
the Series Redemption Account, and used for the purposes set forth for such
Account in the Supplemental Indenture relating to such Series of Bonds.








24




ARTICLE V




ESTABLISHMENT OF FUNDS AND APPLICATION THEREOF




Section 501.

Lien.

There is hereby irrevocably pledged  for the payment of the Bonds of each Series
issued hereunder, subject only to the provisions of this Master Indenture and
any Supplemental Indenture permitting the application thereof for the purposes
and on the terms and conditions set forth in this  Master Indenture and any such
Supplemental Indenture with respect to each Series of Bonds, the Trust Estate;
provided, however, that unless otherwise specifically provided herein or in a
Supplemental Indenture relating to a Series of Bonds with respect to the Trust
Estate securing such Series of Bonds, the Pledged  Funds and  Pledged Revenues
securing a Series of Bonds shall secure only such Series of Bonds and shall not
secure any other Bonds or Series of Bonds.




The foregoing pledge shall be valid and binding from and after the date of
initial delivery of the Bonds and the proceeds of sale of the Bonds and all the
moneys, securities and funds set forth in this Section 501 shall immediately be
subject to the lien of the foregoing pledge, which lien is hereby created,
without any physical delivery thereof or further act.  Such lien shall be valid
and binding as against all parties having claims of any kind in tort, contract
or otherwise against the Issuer or the Trustee, irrespective of whether such
parties have notice thereof.  Such lien shall be prior and superior to all other
liens now existing or hereafter created.




Section 502.

Establishment of Funds and Accounts.

The following Funds and Accounts are hereby established and shall be held by the
Escrow Agent:




(a)

Acquisition  and  Construction  Fund, and within such Fund there may be
established by Supplemental Indenture authorizing a Series of Bonds a separate
Series Acquisition and Construction Account and a Series Costs of Issuance
Account for each Series of Bonds issued hereunder;




(b)

Revenue Fund, and within such Fund there may be established by Supplemental
Indenture  authorizing a Series of Bonds a separate Series Revenue Account for
each Series issued hereunder;




(c)

Debt Service Fund, and within such Fund there may be established by Supplemental
Indenture authorizing a Series of Bonds a separate Series Debt Service Account
and within such Series Debt Service Account,




            (i)

a Series Interest Account,




(ii)

a Series Principal Account,




(iii)

a Series Sinking Fund Account,




(iv)

a Series Redemption Account and therein a Prepayment Subaccount and an Optional
Redemption Subaccount, and





25






(v)

a Capitalized Interest Account for each such series of Bonds issued hereunder;




(d)

Reserve Fund, and within such Fund there may be established by Supplemental
Indenture authorizing a Series of Bonds a separate Series Reserve Account for
each such Series of Bonds issued hereunder and any Bonds issued on a parity with
any such Series of Bonds hereunder; and




(e)

Rebate Fund, and within such Fund there may be established by Supplemental
Indenture authorizing a Series of Bonds a separate Series Rebate Account for
each such Series of Bonds issued hereunder.




Notwithstanding the foregoing, the Supplemental Indenture authorizing any Series
of Bonds may establish such other Series Accounts or dispense with the Series
Accounts set forth above as shall be deemed advisable by the Issuer in
connection with such Series of Bonds.




Section 503.

Acquisition and Construction Fund.




(a)

Deposits.  The Issuer shall pay to the Escrow Agent, for deposit into the
related Series Acquisition and Construction Account in the Acquisition and
Construction Fund, as promptly as practicable, the following amounts received by
it:




(1)

the amount set forth in the Supplemental Indenture relating to such Series of
Bonds;




(2)

subject to Section 806 hereof, payments made to the Issuer from the sale, lease
or other disposition of the Project or any portion thereof;




(3)

the balance of insurance proceeds with respect to the loss or destruction of the
Project or any portion thereof; and




(4)

such other amounts as may be provided in a Supplemental Indenture.




Amounts in such Series Acquisition and Construction Account shall be applied to
the Cost of the Series Project; provided, however, that if any amounts remain in
the Series Acquisition  and Construction Account after the Date of Completion,
and if such amounts are not reserved for payment of any remaining part of the
Cost of the Project, such amounts shall be applied in the manner set forth in
Section 404 above.




(b)

Disbursements. Unless otherwise provided in the Supplemental Indenture
authorizing the issuance of such Series of Bonds, payments from a Series
Acquisition and Construction Account shall be paid in accordance with the
provisions of this subsection (b). Before any such payment shall be made, the
Issuer shall file with the Escrow Agent a requisition in the form of Exhibit A
hereto, signed by an Authorized Officer.



26




Upon receipt of each such requisition and accompanying certificate the Escrow
Agent shall promptly withdraw from the Series Acquisition and Construction
Account and pay to the person, firm or corporation named in such requisition the
amount designated in such requisition.




The Escrow Agent shall have no duty to investigate the accuracy or validity of
the items delivered pursuant to this Section 503(b).




(c)

Inspection.  All  requisitions  and  certificates received by the Escrow Agent
pursuant to this Article shall be retained in the possession of the Escrow
Agent, subject at all reasonable times to the inspection of the Issuer, the
Consulting Engineer, the Owner of any Bonds of the related Series, and the
agents and representatives thereof.




(d)

Completion of Project.  On the Date of Completion, the balance in the Series
Acquisition and Construction Account not reserved by the Issuer for the payment
of any remaining part of the Cost of acquiring or constructing the Project shall
be applied in accordance with the provisions of Section 404 hereof.




Section 504.

Revenue Fund and Series Revenue Accounts.

The Issuer hereby covenants and agrees that it will assess, impose, establish
and collect the Pledged Revenues with respect to each Series of Bonds in amounts
and at times sufficient to pay, when due, the principal of, premium, if any, and
interest on such Series of Bonds.   The Issuer hereby covenants and agrees to
immediately deposit with the Escrow Agent upon receipt of all such Pledged
Revenues (except Prepayments), when received, into the related Series Revenue
Account and to immediately deposit all Prepayments, when received, into the
related Series Redemption Account, unless otherwise provided for in the
Supplemental Indenture relating to a Series of Bonds.




Section 505.

Debt Service Fund and Series Debt Service Account.




(a)

Principal, Maturity Amount, Interest and Amortization Installments.  On the
Business Day preceding each Interest Payment Date on the Bonds, the Trustee
shall direct the Escrow Agent to withdraw from the Series Revenue Account and,
from the amount so withdrawn, shall make the following deposits in the following
order of priority:




(i)

to the credit of the related Series Interest Account, an amount which, together
with  other amounts, if any, then on deposit therein will equal the amount of
interest payable on the Bonds of such Series on such Interest Payment Date;




(ii)

to the related Series Principal Account, an amount which, together with other
amounts, if any, then on deposit therein will equal the principal amount, if
any, payable with respect to Serial Bonds of such Series on such Interest
Payment Date;




(iii)

in each Bond Year in which Term Bonds of such Series are subject to mandatory
redemption from Amortization Installments, to the related Series Sinking Fund
Account, an amount which, together with other amounts, if any, then on deposit
therein,





27




will equal the Amortization Installment payable on the Term Bonds of such Series
on such Interest Payment Date;




(iv)

in each Bond Year in which Capital Appreciation Bonds of such Series mature to
the  related Series Principal Account, an amount which, together with other
amounts, if any, then on deposit  therein, will equal the Maturity Amount
payable with respect to the Capital Appreciation Bonds of such Series maturing
on such Interest Payment Date;




(v)

to the credit of the Series Reserve Account, an amount, if any, which, together
with the amount then on deposit therein, will equal the Series Reserve Account
Requirement; and




(vi)

to the credit of the Series Rebate Account the Rebate Amount, if any, required
to be  deposited therein pursuant to the Supplemental Indenture related to a
Series of Tax Exempt Bonds.




Notwithstanding the foregoing, so long as there are moneys on deposit in the
related Series Capitalized Interest Account on the date required for any
transfer into the Series Interest Account as set forth above, the Trustee shall,
prior to directing the Escrow Agent to make any transfer  into  the  related
 Series  Interest  Account  from the  related  Series  Revenue  Account,
transfer  to  the  related  Series  Interest  Account  from  the  related
 Series  Capitalized  Interest Account, the lesser of the interest on such
Series of Bonds coming due on the next succeeding Interest Payment Date or the
amount remaining on deposit in the related Series  Capitalized Interest Account.




(b)

Disposition of Remaining Amounts on Deposit in Series Revenue Account.  The
Issuer shall authorize the withdrawal, from time to time, from the Series
Revenue Account of an amount sufficient to pay the fees and charges of the
Trustee, Escrow Agent, Bond Registrar, and Paying Agent, when due. If, after
such amounts have been withdrawn, paid and provided for as provided above, any
amounts remain in the Series Revenue Account, such amounts shall be disbursed to
the Issuer on written request of an Authorized Officer and applied to pay the
operating and administrative costs and expenses of the Issuer.  After making the
payments provided for in this subsection (b), the balance, if any, remaining in
the Series Revenue Account shall be retained therein, or, at the written
direction of an Authorized Officer to the Trustee, transferred into the Series
Redemption Account.




(c)

Series  Reserve Account.  Moneys held for the credit of a Series Reserve Account
shall be used  for  the purpose of paying interest or principal or Amortization
Installment or Maturity Amount on the Bonds of the related Series whenever
amounts on deposit in the Series Debt Service Account shall be insufficient for
such purpose.




(d)

Series Debt Service Account.   Moneys held for the credit of a Series Principal
Account and  Series Interest Account  in a Series Debt Service Account shall be
withdrawn therefrom by the Escrow Agent and transferred by the Trustee to the
Paying Agent in amounts and at times sufficient to pay, when due, the interest
on the Bonds of such Series, the principal of





28




Serial Bonds of such Series, the Maturity Amount of Capital Appreciation Bonds
of such Series and to redeem Term Bonds of such Series that are subject to
mandatory redemption from Amortization Installments, as the case may be.




(e)

Series Redemption Account.  Moneys representing Prepayments on deposit in a
Series  Redemption Account to the full extent of a multiple of $5,000 shall
unless otherwise provided in the Supplemental Indenture relating to such Series
of Bonds, be used by the Trustee to redeem Bonds of such Series on the earliest
date on which such Bonds are permitted to be called without payment of premium
by the terms hereof (including extraordinary or extraordinary mandatory
redemption) and of the Supplemental Indenture relating to such Series of Bonds.
 Such redemption shall be made pursuant to the provisions of Article III.  The
Issuer shall pay all expenses incurred by the Trustee, Escrow Agent and Paying
Agent in connection with such redemption.   Moneys other than from Prepayments
shall be held and applied in a Series Redemption Account as provided in Section
506(a) hereof.




(f)

Payment to the Issuer.  When no Bonds of a Series remain Outstanding, and after
all expenses and charges herein and in the related Supplemental Indenture
required to be paid have been paid as certified to the  Trustee in writing by an
Authorized Officer, and after all amounts due and owing to the Trustee have been
paid in full, the Trustee shall direct the Escrow Agent to pay any balance in
the Series Accounts for such Series of Bonds to the Issuer upon the written
direction of an Authorized Officer, free and clear of any lien and pledge
created by this Master Indenture; provided, however, that if an Event of Default
has occurred and is continuing in the payment of the principal or Maturity
Amount of, or interest or premium on the Bonds of any other Series, the Trustee
shall direct the Escrow Agent to pay over and apply any such excess pro rata
(based upon the ratio of the aggregate principal amount of such Series to the
aggregate principal amount of all Series Outstanding and for which such an Event
of Default has occurred and is continuing) to each other Series of Bonds for
which such an Event of Default has occurred and is continuing.




Section 506.

Optional Redemption.  The Trustee shall, but only at the written direction of an
Authorized Officer on or prior to the forty-fifth (45th) day preceding the date
of redemption, call for redemption on the date on which Bonds are subject to
optional redemption, from moneys on deposit with the Escrow Agent in a Series
Redemption Account such amount of Bonds of such Series then subject to optional
redemption as, with the redemption premium, if any, will exhaust such amount as
nearly as may be practicable.   Such redemption shall be made pursuant to the
provisions of Article III.  The Issuer shall pay all expenses incurred by the
Trustee, Escrow Agent and Paying Agent in connection with such redemption.




Section 507.

Rebate Fund and Series Rebate Accounts.




(a)

Creation.  There is hereby created and established a Rebate Fund, and within the
Rebate Fund a Series Rebate Account for each Series of Tax Exempt Bonds.  Moneys
deposited and held in the Rebate Fund shall not be subject to the pledge of this
Master Indenture.




(b)

Payment to United States.  The Trustee shall direct the Escrow Agent to pay to
the Issuer upon written request of the Issuer the Rebate Amount required to be
paid to the United





29




States  at  the times,  in  the  manner  and  as  calculated  in  accordance
 with  the  Supplemental Indenture related to a Series of Tax Exempt Bonds.  The
Trustee shall have no responsibility for computation of the Rebate Amount and
instead the Issuer shall cause the Rebate Amount to be calculated by the Rebate
Analyst and shall cause the Rebate Analyst to deliver such computation to the
Trustee as provided in the Supplemental Indenture related to a Series of Tax
Exempt Bonds but before the date of any required payment of the Rebate Amount to
the Internal Revenue Service.  The fees of, and expenses incurred by, the Rebate
Analyst in computing the Rebate Amount shall be paid by the Issuer, which amount
shall be treated as administrative and operating expenses of the Issuer payable
or reimbursable from the Series Revenue Account in accordance with Section
505(b) hereof.




(c)

Deficiencies.  If the Escrow Agent does not have on deposit in the Series Rebate
Account sufficient amounts to make the payments required by this Section, the
Issuer shall pay, from any legally available source, the amount of any such
deficiency to the United States as in paragraph (b) above provided.




(d)

Survival.   The covenants and agreements of the Issuer in this Section 507 and
Section 809, and any additional covenants related to compliance with provisions
necessary in order to preserve the exclusion of interest on the Bonds of a
Series from gross income for Federal  income  tax  purposes,  shall  survive
 the  defeasance  of the  Bonds  of  such  Series  in accordance with Article
XII hereof.




Section 508.

Investment of Funds and Accounts.  Unless otherwise provided in the Supplemental
Indenture authorizing the issuance of a Series of Bonds, moneys held for the
credit of the Series Accounts shall be invested by the Escrow Agent as
hereinafter in this Section 508 provided.




(a)

Series Acquisition and Construction Account, Series Revenue Account and Series
Debt Service Account.  Moneys held for the credit of a Series Acquisition and
Construction Account, the Series  Revenue  Account,  and the  Series  Debt
 Service  Account  shall, as nearly as may be practicable, be continuously
invested and reinvested by the Escrow  Agent in Investment Obligations as
directed in writing by an Authorized Officer, which Investment Obligations shall
mature, or shall be subject to redemption by the holder thereof at the option of
such holder, not later than the respective dates, as estimated by an Authorized
Officer, when moneys held for the credit of each such Series Account will be
required for the purposes intended.




(b)

Series Reserve Account.  Moneys held for the credit of a Series Reserve Account
shall be continuously invested and reinvested by the Escrow Agent in Investment
Obligations as directed in writing by an Authorized Officer.




(c)

Investment Obligations as a Part of Funds and Accounts.  Investment Obligations
purchased as an investment of moneys in any Fund or Account shall be deemed at
all times to be a part of such Fund or Account, and the interest accruing
thereon and profit realized from such investment shall be credited as provided
in Section 510 hereof.   Any loss resulting from such investment shall be
charged to such Fund or Account.  The foregoing notwithstanding, for





30




purposes of investment and to the extent permitted by Law, amounts on deposit in
any Fund or Account may be commingled for purposes of investment, provided
adequate care is taken to account for such amounts in accordance with the prior
sentence.  The Escrow Agent may, upon the written direction of an Authorized
Officer, transfer investments within such Funds  or Accounts without being
required to sell such investments.  The Escrow Agent shall sell at the best
price obtainable or present for redemption any obligations so purchased whenever
it shall be necessary to provide moneys to meet any payment or transfer from any
such Fund or Account.   The Escrow Agent shall not be liable or responsible for
any loss resulting from any such investment or for failure to make an investment
(except failure to make an investment in accordance with the written direction
of an Authorized Officer) or for failure to achieve the maximum possible
earnings on investments.  The Escrow Agent shall have no obligation to invest
funds without written direction from an Authorized Officer.




(d)

Valuation.

In  computing  the  value  of  the  assets  of  any  Fund  or  Account
investments and earnings thereon shall be deemed a part thereof.  Except as may
be otherwise provided in a Supplemental Indenture, the Escrow Agent shall value
the assets in each of the Funds and Accounts established hereunder as of
September 30 of each Fiscal Year, and as soon as practicable after each such
valuation date (but no later than ten (10) days after each such valuation date)
shall provide the Issuer a report of the status of each Fund and Account as of
the valuation date.  For the purpose of determining the amount on deposit to the
credit of any Fund or Account established hereunder, with the exception of a
Series Reserve Account, obligations in which money in such Fund or Account shall
have been invested shall be valued at the market value or the amortized cost
thereof, whichever is lower, or at the redemption price thereof, to the extent
that any such obligation is then redeemable at the option of the holder.  For
the purpose of determining the amount on deposit to the credit of a Series
Reserve  Account, obligations in which  money  in  such  Account  shall have
 been  invested shall  be  valued at the value  such obligations were traded on
the preceding business day.  Amortized cost, when used with respect to an
obligation purchased at a premium above or a discount below par, means the value
as of any given time obtained by dividing the total premium or discount at which
such obligation was purchased by the number of days remaining to maturity on
such obligation at the date of such purchase and by multiplying the amount thus
calculated by the number of days having passed since such purchase; and (1) in
the case of an obligation purchased at a premium by deducting the product thus
obtained from the purchase price, and (2) in the case of an obligation purchased
at a discount by adding the product thus obtained to the purchase price.




Section 509.

Deficiencies and Surpluses in Funds.   For purposes of this Section: (a) a
"deficiency" shall mean, in the case of a Series Reserve Account, that the
amount on deposit therein is less than the  Series Reserve Account Requirement
(but only after the Bond Year in which the amount on deposit therein is less
than the Series Reserve Account Requirement) (but only after the Bond Year in
which the amount on deposit therein first equals the Series Reserve Account
Requirement), and (b) a "surplus" shall mean in the case of a Series Reserve
Account, that  the  amount  on  deposit  therein  is  in  excess  of  the
 applicable  Series  Reserve Account Requirement.




At the time of any withdrawal from a Series Reserve Account that results in a
deficiency therein, the Escrow Agent shall promptly notify the Issuer of the
amount of any such deficiency





31




and the Escrow Agent shall  withdraw the amount of such deficiency from the
related Series Revenue Account, and, if amounts on deposit therein are
insufficient therefor, the Issuer shall pay the amount of such deficiency to the
Escrow Agent, for  deposit in such Series Reserve Account, from the first
legally available sources of the Issuer.




The Escrow Agent, as of the close of business on the last Business Day in each
Bond Year, after taking into account all payments and transfers made as of such
date, shall compute, in the manner set forth in Section 508(d), the value of the
Series Reserve Account and shall promptly notify the Issuer of the amount of any
deficiency or surplus as of such date in such Series Reserve Account.  The
Issuer shall immediately pay the amount of any deficiency to the Escrow Agent,
for deposit in the Series Reserve Account, from any legally available sources of
the Issuer.  The Escrow Agent, as soon as practicable after such computation,
shall deposit any surplus, at the direction of an Authorized Officer, to the
credit of the Series Redemption Account or the Series Principal Account.




Section 510.

Investment Income.

Unless provided otherwise in a Supplemental Indenture, earnings on Investments
in a Series Acquisition and Construction Account, a Series Interest Account and
a Series Revenue Account shall be deposited, as realized, to the credit of such
 Series  Account  and  used  for  the  purpose  of  such  Account.  Unless
 provided  in  a Supplemental Indenture, earnings on investments in a Series
Principal Account and Redemption Account shall be deposited, as realized, to the
credit of such Series Interest Account and used for the purpose of such Account.




Earnings on investments in a Series Reserve Account shall, unless otherwise
therein provided in a Supplemental Indenture, be disposed of as follows:




(a)

if there was no deficiency (as defined in Section 509 above) in the Series
Reserve Account as of the most recent date on which amounts on deposit in the
Series Reserve Account were valued by the Escrow Agent, and if no withdrawals
have been made from the Series Reserve Account since such date, then earnings on
investments in the Series Reserve Account shall be deposited, as realized, in
the Series Revenue Account.




(b)

if as of the last date on which amounts on deposit in the Series Reserve Account
were valued by the Escrow Agent there was a deficiency (as defined in Section
509 above) in the Series Reserve Account, or if after such date withdrawals have
been made from the Series Reserve Account and have created such a deficiency,
then earnings on investments in the Series Reserve Account shall be deposited to
the credit of the Series Reserve Account until the amount on deposit therein
equals the Series Reserve Account Requirement and thereafter shall be deposited
to the Series Revenue Account.




Section 511.

Cancellation of the Bonds.  All Bonds paid, redeemed or purchased, either at or
before maturity, shall be canceled upon the payment, redemption or purchase of
such Bonds.  All Bonds canceled under any of the provisions of this Master
Indenture shall be destroyed by the Paying Agent.


 

32




ARTICLE VI




CONCERNING THE TRUSTEE




Section 601.

Acceptance of Trust.  The Trustee accepts and agrees to execute the trusts
hereby created, but only upon the additional terms set forth in this Article, to
all of which the parties hereto and the Owners agree.  The Trustee shall have
only those duties expressly set forth herein, and no duties shall be implied
against the Trustee.




Section 602.

No   Responsibility   for   Recitals.

  The recitals, statements and representations in this Master Indenture, in any
Supplemental Indenture or in the Bonds, save only the Trustee's authentication
certificate, if any, upon the Bonds, have been made by the Issuer and not by the
Trustee; and the Trustee shall be under no responsibility for the correctness
thereof.




Section 603.

Trustee May Act Through Agents; Answerable Only for Willful Misconduct or Gross
Negligence.  The Trustee may execute any powers hereunder and perform any duties
required of it through attorneys, agents, officers or employees, and shall be
entitled to advice of counsel concerning all questions hereunder, and the
Trustee shall not be answerable for the default or misconduct of any attorney,
agent or employee selected by it with reasonable care. In performance of its
duties hereunder, the Trustee may rely on the advice of counsel and shall not be
held liable for actions taken in reliance on the advice of counsel.  The Trustee
shall not be answerable for the exercise of any discretion or power under this
Master Indenture or any Supplemental Indenture nor for anything whatever in
connection with the trust hereunder, except only its own gross negligence or
willful misconduct.




Section 604.

Compensation  and  Indemnity.  The Issuer shall pay the Trustee reasonable
compensation for its services hereunder, and also all its reasonable expenses
and disbursements, including the reasonable fees and expenses of Trustee's
counsel, and to the extent permitted under Law shall indemnify the Trustee and
hold the Trustee harmless against any liabilities which it may incur in the
exercise and performance of its powers and duties hereunder except with respect
to its own gross negligence or willful misconduct.  The Trustee shall have no
duty in connection with its responsibilities hereunder to advance its own funds
nor shall the Trustee have any duty to take any action hereunder without first
having received indemnification satisfactory to it.  If the Issuer defaults in
respect of the foregoing obligations, the Trustee may deduct the amount owing to
it from any moneys received or held by the Escrow Agent under this Master
Indenture or any Supplemental Indenture and payable to the Issuer other than
moneys from a Credit Facility or a Liquidity Facility.  This provision shall
survive termination of this Master Indenture and any Supplemental Indenture, and
as to any Trustee, its resignation or removal thereof.  As security for the
foregoing,  the Issuer hereby grants to the Trustee a security interest in and
to the amounts on deposit in all Series Funds  and Accounts (other than the
Rebate Fund) thereby, in effect, granting the Trustee a first charge against
these moneys following an Event of Default for its fees and expenses (including
legal counsel and default  administration  costs  and  expenses), subordinate
 and  inferior to  the security  interest granted to the Owners of the Bonds
from time to time secured thereby, but nevertheless payable in the order of
priority as set forth in Section 905(a) upon the occurrence of an Event of
Default.





33






Section 605.

No Duty to Renew Insurance.  The Trustee shall be under no duty to effect or to
renew any insurance policy nor shall it incur any liability for the failure of
the Issuer to require or effect or renew insurance or to report or file claims
of loss thereunder.




Section 606.

Notice of  Default;  Right  to  Investigate.

The Trustee shall give written notice, as soon as practicable, by first-class
mail to registered Owners of Bonds of all defaults of which the Trustee has
actual knowledge, unless such defaults have been remedied (the term "defaults"
for purposes of this Section and Section 607 being defined to include the events
specified as "Events of Default" in Section 902  hereof, but not including any
notice or periods of grace provided for therein) or if the Trustee, based upon
the advice of counsel upon which the Trustee is entitled to rely, determines
that the giving of such notice is not in the best interests of the Owners of the
Bonds.  The Trustee will be deemed to have actual knowledge of any payment
default under this Master Indenture or under any Supplemental Indenture and,
after receipt of written notice thereof, by a Credit Facility issuer or a
Liquidity Facility issuer of a default under its respective reimbursement
agreement, but shall not be deemed to have actual knowledge of any other default
unless notified in writing of such default by the Owners of at least 25% in
aggregate principal amount of the Outstanding Bonds.  The Trustee may, however,
at  any  time  require of the Issuer full information as to the performance of
any covenant hereunder; and if information satisfactory to it is not
forthcoming, the Trustee may make or cause to be made, at the expense of the
Issuer, an investigation into the affairs of the Issuer.




Section 607.

Obligation to Act on Default.  Before taking any action under this Master
Indenture or any Supplemental Indenture in respect of an Event of Default, the
Trustee may  require that a satisfactory indemnity bond be furnished for the
reimbursement of all expenses to which it may be put and to protect it against
all liability, except liability resulting from its own gross negligence or
willful misconduct in connection with any such action.




Section 608.

Reliance  by  Trustee.  The Trustee may act on any requisition, resolution,
notice, request, consent, waiver, certificate, statement, affidavit, voucher,
bond, or other paper or document or telephone message which it in good faith
believes to be genuine and to have been passed, signed or given by the proper
persons or to have been prepared and furnished pursuant to any of the
 provisions  of  this  Master  Indenture  or  any  Supplemental Indenture; and
the Trustee shall be under no duty to make any investigation as to any statement
contained in any such instrument, but may accept the same as conclusive evidence
of the accuracy of such statement.




Section 609.

Trustee May Deal in Bonds.  The Trustee may in good faith buy, sell, own, hold
and deal in any of the Bonds and may join in any action which any Owners may be
entitled to take with like effect as if the Trustee were not a party to this
Master Indenture or any Supplemental Indenture.  The Trustee may also engage in
or be interested in any financial or other transaction with the Issuer.




Section 610.

Construction of Ambiguous Provision.

The Trustee may construe any ambiguous or inconsistent provisions of this Master
Indenture or any Supplemental Indenture and any construction by the Trustee
shall be binding upon the Owners.  The Trustee shall give prompt written notice
to the Issuer of any intention to make such construal.





34






Section 611.

Resignation of Trustee.  The Trustee may resign and be discharged of the trusts
created by this Master Indenture by written resignation filed with the Secretary
of the Issuer not less than sixty  (60) days before the date when such
resignation is to take effect; provided that notice of such resignation shall be
sent by first-class mail to each Owner as its name and address appears on the
Bond Register and to any Escrow Agent, Paying Agent, Bond Registrar, any Credit
Facility issuer, and any Liquidity Facility issuer, at least sixty (60) days
before the resignation is to take effect.  Such resignation shall take effect on
the day specified in the Trustee's notice of resignation unless a successor
Trustee is previously appointed, in which event  the  resignation  shall  take
 effect  immediately  on  the  appointment  of  such  successor; provided,
however, that notwithstanding the foregoing such resignation shall not take
effect until a successor Trustee has been appointed.   If a successor Trustee
has not been appointed within sixty (60) days after the Trustee has given its
notice of resignation, the Trustee may petition any court of competent
jurisdiction for the appointment of a temporary successor Trustee to serve as
Trustee until a successor Trustee has been duly appointed.




Section 612.

Removal of Trustee.  Any Trustee hereunder may be removed at any time by an
instrument appointing a successor to the Trustee so removed, upon application of
the Issuer; provided, however, that if an Event of Default has occurred
hereunder and is continuing with respect to a Series of Bonds, then the Trustee
hereunder may be removed only by an instrument appointing a successor to the
Trustee so removed executed by the Owners of a majority in aggregate principal
amount of all Bonds Outstanding of the Series as to which Event of Default
exists and filed with the Trustee and the Issuer.




The Trustee may also be removed at any time for any breach of trust or for
acting or proceeding in violation of, or for failing to act or proceed in
accordance with, any provision of this Master Indenture or any Supplemental
Indenture with respect to the duties and obligations of the Trustee by any court
of competent jurisdiction upon the application of the Issuer; provided that no
Event of Default has occurred hereunder and is continuing, or upon the
application of the Owners of not less than 20% in aggregate principal amount of
the Bonds then Outstanding.




Section 613.

Appointment of Successor Trustee.  If the Trustee or any successor Trustee
resigns or is removed or dissolved, or if its property or business is taken
under the control of any state or federal  court or administrative body, a
vacancy shall forthwith exist in the office of the Trustee, and the Issuer
 shall appoint a successor and shall mail notice of such appointment, including
the name and address of the applicable corporate trust office of the successor
Trustee, by first-class mail to each Owner as its name and address appears on
the Bond Register, and to the Escrow Agent, Paying Agent, Bond Registrar, any
Credit  Facility issuer and any Liquidity Facility issuer; provided, however,
that the Issuer shall not appoint a successor  Trustee unless no Event of
Default has occurred and is continuing and unless the Issuer shall have received
 the  prior written consent, which consent shall not be unreasonably withheld,
of any Credit Facility issuer, and any Liquidity Facility issuer, to the
appointment of such successor Trustee.  If an Event of Default has occurred
hereunder and is continuing and the Trustee or any successor Trustee resigns or
is removed or dissolved, or if its property or business is taken under the
control of any state or federal court or administrative body, a vacancy shall
forthwith exist in the office of the Trustee, and a successor may be appointed
by any court of competent jurisdiction upon the application of the Owners of not
less than twenty percent (20%) in





35




aggregate principal amount of the Bonds then Outstanding and such successor
Trustee shall mail notice of its appointment, including the name and address of
the applicable corporate trust office of the successor Trustee, by first-class
mail to each Owner as its name and address appears on the Bond Registrar, and to
 the Escrow Agent, Paying Agent, Bond Registrar, any Credit Facility issuer and
any Liquidity Facility issuer.




Section 614.

Qualification of Successor Trustee.   A successor Trustee shall be a national
bank with trust powers or a bank or trust company with trust powers, having a
combined net capital and surplus of at least $50,000,000.




Section 615.

Instruments of Succession.

Any successor Trustee shall execute, acknowledge and deliver to the Issuer an
instrument accepting such appointment hereunder; and thereupon such successor
Trustee, without any further act, deed, or conveyance, shall become fully vested
with all the estates, properties, rights, powers, trusts, duties and obligations
of its predecessor in trust hereunder, with like effect as if originally named
Trustee herein.  After withholding from the funds on hand any amounts owed to
itself hereunder, the Trustee ceasing to act hereunder shall pay over to the
successor Trustee all moneys held by it hereunder; and the Trustee ceasing to
act and the Issuer shall execute and deliver an instrument or instruments
transferring to the successor Trustee all the estates, properties, rights,
powers and trusts hereunder of the Trustee ceasing to act except for the rights
granted under Section 604 hereof. The successor Trustee shall mail notice of its
appointment, including the name and address of the applicable corporate trust
office of the successor Trustee, by first-class mail to each Owner as its name
and address appears on the Bond Registrar, and to the Escrow Agent, Paying
Agent, Bond Registrar, any Credit Facility issuer and any Liquidity Facility
issuer.




Section 616.

Merger of Trustee.

Any corporation into which  any  Trustee hereunder may be merged or with which
it may be consolidated or into which all or substantially all of its corporate
 trust assets shall be sold or its operations conveyed, or any corporation
resulting from any merger or consolidation to which any Trustee hereunder shall
be a party, shall be the successor Trustee under this Master Indenture without
the execution or filing of any paper or  any  further act on the part of the
parties thereto, anything herein to the contrary notwithstanding; provided,
however, that any such successor corporation  continuing to act as Trustee
hereunder shall meet the requirements of Section 614 hereof, and if such
corporation does not meet the aforesaid requirements, a successor Trustee shall
be appointed pursuant to this Article VI.




Section 617.

Resignation of Escrow Agent, Paying Agent or Bond Registrar. The Escrow Agent,
Paying Agent or Bond Registrar may resign and be discharged of the duties
created by this Master Indenture by executing an instrument in writing resigning
such duties and specifying the date when such resignation shall take effect, and
filing the same with the Issuer and the Trustee not less than sixty (60) days
before the date specified in such instrument when such resignation shall take
effect, and by giving written notice  of such resignation shall take effect, and
by giving written notice of such resignation mailed not less than sixty (60)
days prior to such resignation date to each Owner as its name and address appear
on the registration books of the Issuer maintained by the Bond Registrar.  Such
resignation shall take effect on the date specified in such  notice, unless a
successor Escrow Agent, Paying Agent or Bond Registrar is previously appointed
in which  event  such resignation shall take effect immediately upon the





36




appointment of such successor Escrow Agent, Paying Agent or Bond Registrar.  If
the successor Escrow Agent, Paying Agent or Bond Registrar shall not have been
appointed within a period of sixty (60) days following the giving of notice,
then the Trustee may appoint a successor Escrow Agent, Paying Agent or Bond
Registrar as provided in Section 619 hereof.




Section 618.

Removal of Escrow Agent, Paying Agent or Bond Registrar.  The Escrow Agent,
Paying Agent or Bond Registrar may be removed at any time prior to any Event of
Default by the Issuer by filing with the Escrow Agent, Paying Agent or Bond
Registrar to be removed, and with the Trustee, an instrument or instruments in
writing executed by an Authorized Officer appointing a successor.  Such removal
shall be effective thirty (30) days (or such longer period as may be set forth
in such instrument) after  delivery of the instrument; provided, however, that
no such removal shall be effective until the successor  Escrow Agent, Paying
Agent or Bond Registrar appointed hereunder shall execute, acknowledge and
deliver to the Issuer an instrument accepting such appointment hereunder.




Section 619.

Appointment of Successor Escrow Agent, Paying Agent or Bond Registrar.  In case
at any time the Escrow Agent, Paying Agent or Bond Registrar shall be removed,
or be dissolved, or if its property or affairs shall be taken under the control
of any state or federal court or administrative body because of insolvency or
bankruptcy, or for any other reason, then a vacancy shall forthwith and ipso
facto exist in the  office of the Escrow Agent, Paying Agent or Bond Registrar,
as the case may be, and a successor shall be appointed by the Issuer; and in
case at any time the Escrow Agent, Paying Agent or Bond Registrar shall resign,
then a successor shall be appointed by the Issuer.  Upon any such appointment,
the Issuer shall give written notice of such appointment to the predecessor
Escrow Agent, Paying Agent or Bond Registrar, the successor Escrow  Agent,
Paying Agent or Bond Registrar, the Trustee and all Owners.  Any new Escrow
Agent, Paying Agent or Bond Registrar so appointed shall immediately and without
further act supersede the predecessor Escrow Agent, Paying Agent or Bond
Registrar.




Section 620.

Qualifications of Successor Escrow Agent, Paying Agent or Bond Registrar.  Every
successor Escrow Agent, Paying Agent or Bond Registrar (i) shall be a subsidiary
of any commercial bank or trust company (a) duly organized under the laws of the
United States or any state or territory thereof,  (b) authorized by Law to
perform all the duties imposed upon it by this Master Indenture, and (c) capable
of meeting its obligations hereunder, and (ii) shall have a combined net capital
and surplus of at least $50,000,000.




Section 621.

Acceptance of Duties by Successor Escrow Agent, Paying Agent or Bond Registrar.
 Any successor Escrow Agent, Paying Agent or Bond Registrar appointed hereunder
shall execute, acknowledge  and deliver to the Issuer an instrument accepting
such appointment hereunder, and thereupon such successor Escrow Agent, Paying
Agent or Bond Registrar, without any further act, deed or conveyance, shall
become duly  vested with all the estates, property, rights, powers, duties and
obligations of its predecessor hereunder, with like effect as if originally
named Escrow Agent, Paying Agent or Bond Registrar herein. Upon request of such
Escrow Agent, Paying Agent or Bond Registrar, such predecessor Escrow Agent,
Paying  Agent  or  Bond  Registrar  and  the  Issuer  shall  execute  and
 deliver  an  instrument transferring to such successor  Escrow Agent, Paying
Agent or Bond Registrar all the estates,





37




property, rights and powers hereunder of such predecessor Escrow Agent, Paying
Agent or Bond Registrar and such predecessor Escrow Agent, Paying Agent or
registrar shall pay over and deliver to the successor Escrow Agent, Paying Agent
or Bond Registrar all moneys and other assets at the time held by it hereunder.




Section 622.

Successor by Merger or Consolidation.  Any corporation into which any Escrow
Agent, Paying Agent or Bond Registrar hereunder may be merged or converted or
with which it may be consolidated or into which substantially all of its
corporate trust assets shall be sold or otherwise conveyed, or any corporation
resulting from any merger or consolidation to which any Escrow Agent, Paying
Agent or Bond Registrar hereunder shall be a party, shall be the successor
 Escrow  Agent, Paying  Agent  or Bond  Registrar  under this  Master  Indenture
without the execution or filing of any paper or any further act on the part of
the parties hereto, anything in this Master Indenture to the contrary
notwithstanding.




Section 623.

Patriot Act Requirements of the Trustee.   To help the government fight the
funding of terrorism and money laundering activities, federal law requires all
financial institutions to obtain,  verify,  and record information that
identifies each person who opens an account.  For a non-individual person such
as a business entity, a charity, or other legal entity, the Trustee will ask for
documentation to verify its formation and existence as a legal entity.  The
Trustee  may  also  ask  to  see  financial  statements,  licenses,
 identification  and  authorization documents from individuals claiming
authority to represent the entity or other relevant documentation.



38




ARTICLE VII




FUNDS CONSTITUTE TRUST FUNDS




Section 701.

Trust Funds.

Subject to the provisions of Section 604 and Section 905(a) hereof, all amounts
on deposit with the Escrow Agent in Series Funds or Accounts for the benefit of
a Series of Bonds shall:




(a)

be used only for the purposes and in the manner herein and in the Supplemental
Indenture relating to such Series of Bonds provided and, pending such
application, be held by the Escrow Agent for the Trustee in trust for the
benefit of the Owners of such Series of Bonds;




(b)

be  irrevocably  pledged to the payment of such Series of Bonds, except for
amounts on deposit in the Series Rebate Accounts in the Rebate Fund;




(c)

be held and accounted for separate and apart from all other Funds and Accounts,
including Series Accounts of other Series of Bonds, and other funds and accounts
of the Trustee and the Issuer;




(d)

until applied for the purposes provided herein, be subject to a first lien in
favor of the Owners of  such Series of Bonds and any pari passu obligations to
issuers of Credit or Liquidity Facilities with respect to such series of Bonds,
which lien is hereby created, prior and superior to all other liens now existing
or hereafter created, and, to a second lien in favor of the Trustee, as security
for the reasonable compensation for the services of the Trustee hereunder, and
also all its reasonable expenses and disbursements, including the reasonable
fees and expenses of Trustee's counsel, subordinate and inferior to the security
interest granted to the Owners of such Series of Bonds and any pari passu
obligations to issuers of Credit or Liquidity Facilities with respect to such
series of Bonds, but nevertheless payable in the order of priority as set forth
in Section 905(a) hereof upon the occurrence of an Event of Default; and




(e)

not be subject to lien or attachment by any creditor of the Trustee or any
creditor of the Issuer or any other Series of Bonds other than the Owners of
such Series of Bonds and the issuers of Credit or Liquidity Facilities with
respect to such Series of Bonds.






39




ARTICLE VIII




COVENANTS AND AGREEMENTS OF THE ISSUER




Section 801.

Payment of Bonds.  The Issuer shall duly and punctually pay or cause to be paid,
but only from the Trust Estate with respect to each Series of Bonds, Debt
Service on the dates, at the places, and in the amounts stated herein, in any
Supplemental Indenture, and in the Bonds of such Series.




Section 802.

Extension of Payment of Bonds.  Except as provided in Section 901 hereof, the
Issuer shall not directly or indirectly extend the time for payment of the
interest on any Bonds.   The time for payment of Bonds of any Series shall be
the time prescribed in the Supplemental Indenture relating to such Series of
Bonds.




Section 803.

Further Assurance.  At any and all times the Issuer shall, so far as it may be
authorized by Law, pass, make, do, execute, acknowledge and deliver, all and
every such further resolutions, acts, deeds, conveyances, assignments, transfers
and assurances as may be necessary or desirable for the better assuring,
conveying, granting, assigning and confirming all and singular the rights,
moneys, securities and funds hereby pledged or assigned, or intended so to be,
or which the Issuer may become bound to pledge or assign after the date of
execution of this Master Indenture.




Section 804.

Power to Issue Bonds and Create a Lien.

The Issuer hereby represents to the Trustee and to the Owners that it is and
will be duly authorized under all applicable Laws to issue the Bonds of each
Series, to execute this Master Indenture, to adopt Supplemental Indentures, and
to pledge its moneys, securities and funds in the manner and to the extent
provided herein. Except as provided herein, the Issuer hereby represents that
such moneys, securities and funds of the Issuer are and will be free and clear
of any pledge, lien, charge or encumbrance thereon and all action on the part of
the Issuer to that end has been and will be duly and validly taken. The Bonds of
each Series, this Master Indenture and any Supplemental Indenture are and will
be the valid and legally enforceable obligations of the Issuer, enforceable in
accordance with their terms except to the extent that enforcement thereof may be
subject to bankruptcy and other similar laws affecting creditors' rights
generally.  The Issuer shall at all times, to the extent permitted by Law,
defend, preserve and protect the pledge and lien created by this Master
Indenture and all the rights of the Owners hereunder against all claims and
demands of all other persons whomsoever.




Section 805.

Power to Undertake Projects and to Collect Pledged Revenue.   The Issuer has or
will have upon the date of issuance of each Series of Bonds, and will have so
long as any Bonds are Outstanding, good right and lawful power: (i) to undertake
the Projects, or it will take such action on its part required which it deems
reasonable in order to obtain licenses, orders, permits or other authorizations,
if any, from any agency or regulatory body having lawful jurisdiction which must
be obtained in order to undertake such Project; and (ii) to fix, levy and
collect or cause to be collected any and all  Pledged Revenues.








40






Section 806.

Sale of Projects.  The Issuer covenants that, until such time as there are no
Bonds of a Series Outstanding, it will not sell, lease or otherwise dispose of
or encumber the related Project or any part thereof other than as provided
herein.  The Issuer may, however, from time to time, sell any machinery,
fixtures, apparatus, tools, instruments, or other  movable property acquired  by
the Issuer  in  connection with a Series  Project, or  any materials used in
connection therewith, if the Issuer shall determine  that such articles are no
longer needed or are no longer useful in connection with the acquisition,
construction, operation or maintenance of a Project, and the proceeds thereof
may be applied to the replacement of the properties so sold or disposed of and,
if not so applied, shall be deposited to the credit of the related Series
Acquisition and Construction Account or, after the Date of Completion of the
Project, shall be deposited to the credit of the related Series Principal
Account.  The Issuer may from time to time sell or lease such other property
forming part of a Project which it may determine is not needed or serves no
useful purpose in connection with the maintenance and operation of such Project,
if the Consulting Engineers shall in writing approve such sale or lease; the
proceeds of any such sale or lease shall be disposed of as hereinabove provided
for the proceeds of the sale or disposal of movable property.  The proceeds of
any lease as described above shall be deposited to the credit of the related
Series Principal Account or Redemption Account.




Notwithstanding the foregoing, the Issuer may: (i) dispose of all or any part of
a Project, other than a Project the revenues to be derived from the operation of
which are pledged to a Series of Bonds, by gift or dedication thereof to any
unit of local government, or to the State or  any agency or instrumentality of
either of the foregoing or the United  States Government; and/or (ii) impose,
declare or grant title to or interests in the Project or a portion or portions
thereof in order to create ingress and egress rights and public and private
utility easements as the Issuer may deem necessary or desirable for the
development, use and occupancy of the property within the Issuer; and/or (iii)
impose or declare covenants, conditions and restrictions pertaining to the use,
occupancy and operation of the Projects.




Section 807.

Completion and Maintenance of Projects.   The Issuer shall complete the
acquisition and construction of a Project with all practical dispatch and in a
sound and economical manner.  So long as any Project is owned by the Issuer, the
Issuer shall maintain, preserve and keep the same or cause the same to be
maintained, preserved and kept, with the appurtenances and every part and parcel
thereof, in good repair, working order and condition, and shall from time to
time make, or cause to be made, all necessary and proper repairs, replacements
and renewals so that at all times the operation thereof may be properly and
advantageously conducted.




Section 808.

Accounts and Reports.




(a)

Annual Report.  The Issuer shall, within one hundred eighty (180) days after the
end of its Fiscal Year, so long as any Bonds are Outstanding, deliver to each
Requesting Owner (hereinafter defined) and file with the Trustee, solely as a
repository of such information, and otherwise as provided by Law, a copy of its
annual audit for such year, accompanied by an Accountant's Certificate,
including: (a) statements in reasonable detail of its financial condition as of
the end of such Fiscal Year and income and expenses for such Fiscal Year, and
(b) statements of all receipts and disbursements of the Pledged Revenues of each
Series of Bonds





41




(unless the Pledged Revenues of such Series are remitted directly to the
Trustee).  The Trustee shall, within ninety (90) days after the close of each
Fiscal Year so long as any Bonds are Outstanding, file with the Issuer a summary
with respect to each Fund and Account of the deposits thereto and disbursements
therefrom during such Fiscal Year and the amounts held therein at the end of
such Fiscal Year or, at the option of the Trustee, such summary can be made on a
monthly basis.  For purposes of the foregoing, the term "Requesting Owner" shall
mean the Owner (or beneficial owner in the case of book-entry Bonds) of more
than $1,000,000 aggregate principal amount of any Series of Bonds who requests
such information in writing to the Issuer.




(b)

Default Certificate.  The Issuer shall file with the Trustee, so long as any
Bonds are  Outstanding,  a certificate of an Authorized Officer upon the
occurrence of an Event of Default as described  in  Section 902(g) hereof, such
certificate to contain a description of the nature of such default and actions
taken or to be taken to remedy such default.




(c)

Inspection.  The reports, statements and other documents required to be
furnished by the Issuer to the Trustee and by the Trustee to the Issuer pursuant
to any provisions hereof shall be available on any Business Day, during regular
business hours, for inspection by any Owner at the designated corporate trust
office of the Trustee upon the giving of at least five (5) Business Days advance
written notice to the Trustee.




Section 809.

Arbitrage and Other Tax Covenants.   The Issuer hereby covenants that it will
not take any action, and will not fail to take any action, which action or
failure would cause the Tax Exempt Bonds to become "arbitrage bonds" as defined
in Section 148 of the Code or "private activity bonds" as defined in Section 141
of the Code.  The Issuer further covenants that it will take all such actions
after delivery of any Tax Exempt Bonds as may be required in order for interest
on such Tax Exempt Bonds to remain excludable  from gross  income (as defined in
Section 61 of the Code) of the Owners.  Without limiting the generality of the
foregoing, the Issuer hereby covenants that it will to the extent not remitted
by the Trustee from funds held in the Series Rebate Account, remit to the United
States that Rebate Amount at the time and place required by this Master
Indenture and any Supplemental Indenture, including any Tax Regulatory Covenants
contained therein.




Section 810.

Payment of Tolls.  The Issuer will collect and enforce the payment of
assessments, service charges, franchise fees, impact fees and other user fees
associated with the Project and any other sources which constitute Pledged
Revenues for the payment of any Series of Bonds in the manner prescribed by this
Master Indenture, any Supplemental Indenture and all resolutions, ordinances or
Laws thereunto appertaining at times and in amounts as shall be necessary in
order to pay, when due, the principal of and interest on the Series of Bonds to
which such Pledged Revenues are pledged; and to pay or cause to be paid the
assessments, service charges, franchise fees, impact fees and other user fees as
received to the Trustee in accordance with the provisions hereof.




Section 811.

Method of Collection of Assessments, Charges and Fees.

The Issuer will develop and implement a plan to collect the assessments, service
charges, franchise fees, impact fees and other user fees associated with the
Project.








42






Section 812.

Deposit of Proceeds from Sale of Property.  If any property comprising a Project
is sold, the proceeds of such sale shall be paid by the Issuer to the Trustee
not later than five (5) Business Days following receipt of such proceeds by the
Issuer and shall be deposited by the Trustee to the credit of the related Series
Revenue Account.




Section 813.

No Other Obligations Payable from Assessments, Charges or Fees.  The Issuer will
not issue or incur any obligations payable from the proceeds of the assessments,
service charges, franchise fees, impact fees or other user charges securing a
Series of Bonds nor voluntarily create or cause to be created any debt, lien,
pledge, assignment, encumbrance or other charge upon such assessments, service
charges, franchise fees, impact fees or other user charges other than the lien
of any Subordinate Debt.




Section 814.

General.  The Issuer shall do and perform or cause to be done and performed  all
acts and things required to be done or performed by or on behalf of the Issuer
under Law and this Master Indenture, in accordance with the terms of such
provisions.




Upon the date of issuance of each Series of Bonds, all conditions, acts and
things required by Law and this Master Indenture and any Supplemental Indenture
to exist, to have happened and to have been performed precedent to and in the
issuance of such Series of Bonds shall exist, have happened and have been
performed and upon issuance the issue of such Series of Bonds shall be within
every debt and other limit  prescribed by Law applicable to the Issuer.




Section 815.

Secondary Market Disclosure.  The Issuer covenants and agrees with the Owners,
from time to time, of the Bonds issued hereunder to make best efforts to
provide, or cause to be provided, on a timely basis, all appropriate information
repositories such information and documents as shall be required by applicable
Law to enable Owners to purchase and resell the Bonds issued, from time to time,
hereunder.  For purposes of complying  with  the  above- described provision,
the Issuer may rely on an opinion of counsel which is familiar with disclosure
of information relating to municipal securities.  Nothing herein shall, however,
require the Issuer to provide disclosure in order to enable the purchaser of a
security in a "private placement transaction" within the meaning of applicable
securities laws, to offer or re-sell such security in other than a "private
placement transaction."  All financial statements provided to a repository shall
be in accordance with generally accepted governmental accounting principles and
shall be provided to such repository as soon as practicable after the same
becomes available. The financial statements shall contain such information as
shall be customary for local governments, such as the Issuer.  Nothing in this
Section 815 is intended to impose upon the Issuer, and this Section 815 shall
not be construed as imposing upon the Issuer, any disclosure obligations beyond
those imposed by applicable Law.



43




ARTICLE IX




EVENTS OF DEFAULT AND REMEDIES




Section 901.

Extension of Interest Payment.  If the time for payment of interest of a Bond of
any Series shall be extended, whether or not such extension be by or with the
consent of the Issuer, such interest so extended shall not be entitled in case
of default hereunder to the benefit or security of this Master Indenture unless
the aggregate principal amount of all Bonds of such Bonds then Outstanding and
of all accrued interest the time for payment of which shall not have been
extended shall have previously been paid in full.




Section 902.

Events of Default.  Each of the following events is hereby declared an Event of
Default with respect to a Series of Bonds:




(a)

Any payment of Debt Service on such Series of Bonds is not made when due;




(b)

The Issuer shall for any reason be rendered incapable of fulfilling its
obligations hereunder or under the Supplemental Indenture relating to such
Series of Bonds;




(c)

The Issuer admits in writing its inability to pay its debts generally as they
become due, or files a petition in bankruptcy or makes an assignment for the
benefit of its creditors or consents to the appointment of a receiver or trustee
for itself or for the whole or any part of a related Project;




(d)

The  Issuer  is  adjudged  insolvent  by  a  court  of  competent  jurisdiction,
 or  is adjudged a bankrupt on a petition in bankruptcy filed against the
Issuer, or an order, judgment or decree be entered by any court of competent
jurisdiction appointing, without the consent of the Issuer, a receiver or
trustee of the Issuer or of the whole or any part of its property and if the
aforesaid adjudications, orders, judgments or decrees shall not be vacated or
set aside or stayed within ninety (90) days from the date of entry thereof;




(e)

The  Issuer shall file a petition or answer seeking reorganization or any
arrangement under the Federal bankruptcy laws or any other applicable law or
statute of the United States of America or any state thereof;




(f)

Under the provisions of any other law for the relief or aid of debtors, any
court of competent jurisdiction shall assume custody or control of the Issuer's
assets or any part thereof, and such custody or control shall not be terminated
within ninety (90) days from the date of assumption of such custody or control;
or




(g)

The  Issuer  shall  default  in  the  due  and  punctual performance  of any  of
the material covenants, conditions, agreements and provisions contained in the
Bonds of such Series or in this Master Indenture or in the Supplemental
Indenture relating to such Series of Bonds on the part of the Issuer to be
performed (other than a default in the payment of Debt Service on the related
Series of Bonds when due, which is an Event of Default under subsection (a)
above) and such default shall continue for thirty (30) days after written notice
specifying such default and





44




requiring same to be remedied shall have been given to the Issuer by the Trustee
or, if the Trustee is unwilling or unable to act, by Owners of not less than ten
percent (10%) in aggregate principal amount of the Bonds of such Series then
Outstanding and affected by such default.




Section 903.

No Acceleration of Maturities of Bonds of a Series.  No Bonds of a Series issued
under this Master Trust Indenture shall be subject to acceleration by reason of
an Event of Default.




Section 904.

Enforcement of Remedies.   Upon the happening and continuance of any Event of
 Default specified in Section 902 above with respect to a Series of Bonds, the
Trustee may protect and enforce  the rights of the Owners of the Bonds of such
Series under applicable Law, and under this Master Indenture, the related
Supplemental Indenture and the Bonds of such Series, by such proceedings in
equity or at law, either for the specific performance of any covenant or
agreement contained herein or in aid or execution of any power herein or in the
 related  Supplemental Indenture granted or for the enforcement of any proper
legal or equitable remedy, as the Trustee shall deem most effectual to protect
and enforce such rights.




The Owners of not less than a majority in aggregate principal amount of the
Bonds of such Series Outstanding shall, subject to the requirements of Section
607, have the right, by an instrument or instruments in writing executed and
delivered to the Trustee, to direct the method and place of conducting all
remedial proceedings by the Trustee hereunder, provided that such directions
shall not be in conflict with any rule of Law or this Indenture and that the
Trustee shall have the right to decline to follow any such direction which in
the opinion of the Trustee would be unduly prejudicial to the rights of the
Owners of such Series of Bonds not parties to  such direction or would subject
the Trustee to personal liability or expense.  Notwithstanding the foregoing,
the Trustee shall have the right to select and retain legal counsel of its
choosing to represent it in any such proceedings.  The Trustee may take any
other action which is not inconsistent with any direction under this second
paragraph of this Section 904.




No Owner of such Series of Bonds shall have any right to pursue any other remedy
under this Indenture or such Series of Bonds unless: (1) an Event of Default
shall have occurred and is continuing; (2) the Owners of not less than a
majority in aggregate principal amount of the Bonds of such Series Outstanding
have requested the Trustee, in writing, to exercise the powers granted in the
first paragraph of this Section 904 or to pursue such remedy in its or their
name or names; (3) the Trustee has been offered indemnity satisfactory to it
against costs, expenses and liabilities reasonably anticipated to be incurred;
(4) the Trustee has declined to comply with such request, or has failed to do
so, within sixty (60) days after its receipt of such written request and offer
of  indemnity; and (5) no direction inconsistent with such request has been
given to the Trustee during such 60-day  period by the Owners of not less than a
majority in aggregate principal amount of the Bonds of such Series Outstanding.
 The provisions of this immediately preceding sentence of this Section 904 are
conditions precedent to the exercise by any Owner of such Series of Bonds of any
remedy hereunder.  The exercise of such rights is further subject to the
provisions of Section 909, and the second paragraph of this Section 904.  No one
or more Owner of such Series of Bonds shall have any right in any manner
whatever to enforce any right under this Indenture, except in the manner herein
provided.








45






Section 905.

Pro  Rata  Application of  Funds  Among  Owners  of  a  Series  of Bonds.
  Anything in this Master Indenture to the contrary notwithstanding, if at any
time the moneys in the Series Funds and Accounts shall not be sufficient to pay
Debt Service on the related Series of Bonds when due, such moneys together with
any moneys then available or thereafter becoming available for  such purpose,
whether through the exercise of the remedies provided for in this Article or
otherwise, shall be applied as follows:




(a)

Unless the aggregate principal amount of all the Bonds of such Series shall have
become due and payable, all such moneys shall be applied:




First:

to the payment of any then-due fees and expenses of the Trustee, including
reasonable counsel fees and expenses, to the extent not otherwise paid;




Second:  to payment to the persons entitled thereto of all installments of
interest then due and payable on the Bonds of such Series, in the order in which
such installments become due and payable and, if the amount available shall not
be sufficient to pay in full any particular installment, then to the payment
ratably, according to the amounts due on such installment, to the persons
entitled thereto, without any discrimination or preference except as to any
difference in the rates of interest specified in the Bonds of such Series; and




Third:  to the payment to the persons entitled thereto of the unpaid principal
of any of the Bonds of such Series which shall have become due (other than Bonds
of such Series called for redemption for the payment of which sufficient moneys
are held pursuant to this Master Indenture), in the order of their due dates,
with interest upon the Bonds of such Series at the rates specified therein from
the dates upon which they become due to their payment date, and, if the amount
available shall not be sufficient to pay in full the principal of Bonds of such
Series due on any particular date, together with such interest, then to the
payment first of such interest, ratably according to the amount of such interest
due on such date, and then to the payment of such principal, ratably according
to the amount of such principal due on such date, to the Owners of the Bonds of
such Series entitled thereto without any discrimination or preference except as
to any difference in the foregoing rates of interest.




(b)

If the aggregate principal amount of all the Bonds of a Series shall have become
due and  payable in accordance with their terms, all such moneys shall be
applied first to the payment  of  any  fees  and  expenses  of  the  Trustee,
 including  reasonable  counsel  fees  and expenses, to the extent not otherwise
paid,  and, then the payment of the whole amount of principal and interest then
due and unpaid upon the Bonds of such Series, without preference or priority of
principal or of interest or of any installment of interest over any other, or of
any Bond over any other Bond of such Series, ratably, according to the amounts
due respectively for principal and interest, to the persons entitled thereto
without any discrimination or preference except as to any  difference in the
respective rates of interest specified in the Bonds of such Series.




The provisions of this Section are in all respects subject to the provisions of
Section 901 of this Article.








46




Whenever moneys are to be applied pursuant to this Section, such moneys shall be
applied by the Escrow Agent at such times as the Trustee in its sole discretion
shall determine, having due regard to the amount of such moneys available for
application and the likelihood of additional moneys becoming available for such
application.  The deposit of such moneys with the Escrow Agent for the benefit
of the Payment Agent shall constitute proper application by the Trustee, and the
Trustee shall incur no liability whatsoever to any Owner or to any other person
for any delay in applying any such funds, so long as the Trustee acts with
reasonable diligence, having due regard to the circumstances, and ultimately
applies such moneys in accordance with such  provisions  of this  Master
 Indenture  as  may  be  applicable  at  the  time  of  application. Whenever
the Trustee shall exercise such discretion in applying such funds, it shall fix
the date upon which such application is to be made and upon such date interest
on the amounts of principal to be paid on such date shall cease to accrue.  The
Trustee shall give such notice as it may deem appropriate of the fixing of any
such date, and shall not be required to make payment to any Owner until such
Bond shall be surrendered to him for appropriate endorsement.




Section 906.

Effect of Discontinuance of Proceedings.  If any proceeding taken by the Trustee
or any Owner on account of any default shall have been discontinued or abandoned
for any reason, then the Issuer and the Owner shall be restored to their former
positions and rights hereunder, respectively, and all rights and remedies of the
Owners shall continue as though no such proceeding had been taken.




Section 907.

Restriction on Individual Owner Actions.

Except as provided in Section 910 below, no Owner of any of the Bonds shall have
any right in any manner whatever to  affect,  disturb or prejudice the security
of this Master Indenture or any Supplemental Indenture, or to enforce any right
hereunder or thereunder except in the manner herein or therein provided, and all
proceedings at law or in equity shall be instituted and maintained for the
benefit of all Owners of the Bonds of such Series.




Section 908.

No Remedy Exclusive.  No remedy conferred upon the Trustee or the Owners is
intended to be exclusive of any other remedy herein or in any Supplemental
Indenture provided, and each such remedy shall be cumulative and shall be in
addition to every other remedy given hereunder or thereunder.




Section 909.

Delay Not a Waiver.

 No delay or omission of the Trustee or any Owner to exercise any right or power
accruing upon any default shall impair any such right or power or shall be
construed to be a waiver of any such default or an acquiescence therein; and
every power and remedy given to the Trustee and the Owners may be exercised from
time to time and as often as may be deemed expedient.




Section 910.

Right to Enforce Payment of Bonds.   Nothing in this Article shall affect or
impair the right of any Owner to enforce the payment of Debt Service on the Bond
of which such person is the registered Owner, or the obligation of the Issuer to
pay Debt Service to the Owner at the time and place specified in such Bond.




Section 911.

No Cross Default Among Series.

The occurrence of an Event of Default hereunder or under any Supplemental
Indenture with respect to any Series of Bonds shall





47




not constitute an Event of Default with respect to any other Series of Bonds,
unless the event giving rise to the Event of Default also constitutes an Event
of Default hereunder or under the Supplemental Indenture with respect to such
other Series of Bonds.




Section 912.

Indemnification.  Other than to make proper draws under a Credit Facility, the
Trustee shall be under no obligation to institute any suit or to take any
remedial proceeding under this Master Indenture or any Supplemental Indenture or
to enter any appearance or in any way defend in any suit in which it may be made
defendant, or to advance its own money, or to take any steps  in  the  execution
 of  the  trusts  hereby  created  or  in  the enforcement of any rights and
powers hereunder, until it shall be indemnified to its satisfaction against any
and all costs and expenses, outlays and counsel fees and other reasonable
disbursements, and against all liability.  Notwithstanding the foregoing, the
indemnification provided by this Section 912 shall not be applicable in cases of
the Trustee's gross negligence or willful misconduct.






48




ARTICLE X




EXECUTION OF INSTRUMENTS BY OWNERS AND PROOF OF OWNERSHIP OF BONDS




Section 1001.

Execution of Instruments by Owners and Proof of Ownership of Bonds.  Any
request, direction, consent or other instrument in writing required or permitted
by this Master Indenture or any Supplemental Indenture to be signed or executed
by Owners may be in any number of concurrent instruments of similar tenor and
may be signed or executed by Owners or their attorneys or legal representatives.
 Proof of the execution of any such instrument shall be sufficient for any
purpose of this Master Indenture and shall be conclusive in favor of the Issuer
with regard to any action taken by it under such instrument if verified by any
officer in any jurisdiction who, by the laws thereof, has power to take
affidavits within such jurisdiction, to the effect that such instrument was
subscribed and sworn to before him, or by an affidavit of a witness to such
execution.  Where such execution is on behalf of a person other than an
individual, such verification or affidavit shall also constitute sufficient
proof of the authority of the signer thereof.




Nothing contained in this Article shall be construed as limiting the Trustee to
such proof, it being intended that the Trustee may accept any other evidence of
the matters herein stated which it may deem sufficient.  Any request or consent
of the Owner of any Bond shall bind every future owner of the same Bond in
respect of anything done by the Trustee or the Issuer in pursuance of such
request or consent.




Section 1002.

Deposit of Bonds.   Notwithstanding the foregoing, neither the Issuer nor the
Trustee shall be required to recognize any person as an Owner of any Bond or to
take any action at his request unless such Bond shall be deposited with the
Trustee.






49




ARTICLE XI




SUPPLEMENTAL INDENTURES




Section 1101.

Supplemental Indentures.   Without Owners' consent, the Governing Body from time
to time may authorize such indentures supplemental hereto or amendatory hereof
as shall  not  be inconsistent with the terms and provisions hereof (which
supplemental indenture  shall  thereafter  form a  part  hereof),  without  the
 consent  of the  Owners,  for  the following purposes:




(a)

to provide for the initial issuance of a Series of Bonds or Refunding Bonds of a

Series; or




(b)

to  make  any  change  whatsoever  to  the  terms  and  provisions  of this
 Master Indenture, but only as such change relates to a Series of Bonds upon the
original issuance thereof (or upon the original issuance of Refunding Bonds of a
Series which defease and discharge the Supplemental Indenture of the Series of
Bonds to be refunded) under and pursuant to the terms of the Supplemental
Indenture effecting such change; or




(c)

to cure any ambiguity or formal defect or omission or to correct any
inconsistent provisions in this Master Indenture; or




(d)

to grant to the Owners or to the Trustee on behalf of the Owners any additional
rights or security that may lawfully be granted; or




(e)

to add to the covenants and agreements of the Issuer in this Master Indenture
other covenants  and agreements thereafter to be observed by the Issuer to the
benefit of the Owners of the Outstanding Bonds; or




(f)

to modify the provisions of this Master Indenture or any Supplemental Indenture
provided that  such modification does not, in the written opinion of Bond
Counsel, materially adversely affect the interests of the Owners of the Bonds
Outstanding, upon which opinion the Trustee may conclusively rely.




Section 1102.

Supplemental  Indentures  With  Owner  Consent.

Subject  to  the provisions contained in this Section, and not otherwise, the
Owners of not less than fifty-one percent (51%) in aggregate principal amount of
the Bonds then Outstanding shall have the right, from time to time, anything
contained in this Master Indenture to the contrary notwithstanding, to consent
to and approve the adoption of such indentures supplemental hereto or amendatory
hereof as  shall  be  deemed  desirable  by  the  Issuer  for  the  purpose  of
 modifying,  altering, amending,  adding  to  or rescinding,  in any particular,
 any  of the  provisions  of this  Master Indenture; provided, however, that
nothing herein contained shall permit, or be construed as permitting, without
the consent of all Owners of Bonds then Outstanding and affected by such
supplement or amendment,








50






(a)

an extension of the maturity of, or an extension of the Interest Payment Date
on, any Bond;




 (b)

a reduction in the principal, premium, or interest on any Bond;




(c)

a preference or priority of any Bond over any other Bond; or




(d)

a reduction in the aggregate principal amount of the Bonds required for consent
to such Supplemental Indenture.




In addition to the foregoing, the Owners of not less than fifty-one percent
(51%) in aggregate  principal amount of the Bonds of any Series then Outstanding
shall have the right, from time to time, anything contained in this Master
Indenture or in the Supplemental Indenture relating to such Series of Bonds to
the contrary notwithstanding, to consent to and approve the adoption of such
indentures supplemental to the Supplemental Indenture relating to such Series of
Bonds or amendatory thereof, but not hereof, as shall be deemed desirable by the
Issuer for the purpose of modifying, altering, amending, adding to or
rescinding, in any particular, any of the provisions of such Supplemental
Indenture or of any indenture supplemental thereto; provided, however, that
nothing herein contained shall permit, or be construed as permitting, without
the consent of all Owners of Bonds of such Series then Outstanding and affected
by such amendment,




(a)

an extension of the maturity of, or an extension of the Interest Payment Date
on, any Bond of such Series;




(b)

a reduction in the principal, premium, or interest on any Bond of such Series;




(c)

a preference or priority of any Bond of such Series over any other Bond of such

Series; or




(d)

a reduction in the aggregate principal amount of the Bonds of such Series
required for consent to such indenture supplemental to the Supplemental
Indenture.




If at any time the Issuer shall determine that it is desirable to approve any
Supplemental Indenture pursuant to this Section 1102, the Issuer shall cause the
Trustee to mail, at the expense of the Issuer, notice of the proposed approval
to the Owners whose approval is required.  Such notice shall be prepared by the
Issuer and shall briefly set forth the nature of the proposed Supplemental
Indenture or indenture supplemental to a Supplemental Indenture and shall state
that copies thereof are on file with the Secretary for inspection by all
affected Owners.   The Issuer shall not, however, be subject to any liability to
any Owner by reason of its failure to cause the notice required by this Section
to be mailed and any such failure shall not affect the validity of such
Supplemental Indenture or indenture supplemental to a Supplemental Indenture
when consented to and approved as provided in this Section.




Whenever, at any time within one (1) year after the date of the first mailing of
such notice, there shall be delivered to the Issuer an instrument or instruments
in writing purporting to





51




be executed  by the Owners  of  the requisite  principal amount of the Bonds of
such  Series Outstanding, which instrument or instruments shall refer to the
proposed Supplemental Indenture or  indenture  supplemental to a Supplemental
Indenture described in such notice and shall specifically consent to and approve
the execution thereof in substantially the  form of the copy thereof referred to
in such notice, thereupon, but not otherwise, the Governing Body and the Trustee
may approve such Supplemental Indenture and cause it to be executed, in
substantially such form, without liability or responsibility to any Owner.




Section 1103.

Opinion of Bond Counsel With Respect to Supplemental Indenture.  In addition to
the other requirements herein set forth with respect to Supplemental Indentures
or  indenture supplemental to a Supplemental Indenture, no such indenture shall
be effective unless and until there  shall have been delivered to the Trustee
the opinion of Bond Counsel to the effect that such indenture is permitted
pursuant to this Master Indenture and that such indenture is the valid and
binding obligation of the Issuer enforceable in accordance with its terms,
except as the enforceability thereof may be limited by bankruptcy, insolvency or
general equitable principles, upon which opinion the Trustee may conclusively
rely.  In addition, if such indenture relates to a Series of Tax Exempt Bonds,
such opinion shall also state that such indenture will  not adversely affect the
exclusion from gross income for federal income tax purposes of interest on the
related Series of Bonds.




Section 1104.

Supplemental  Indenture  Part  of  Indenture.

Any supplemental indenture executed in accordance with this Article and approved
as to legality by counsel to the Issuer shall thereafter, except as otherwise
provided therein, form a part of this Master Indenture. Except as applicable
only to Bonds of a Series, all of the terms and conditions contained in any such
supplemental indenture amendatory of this Master indenture shall be part of the
terms and conditions hereof.




Section 1105.

Insurer or Issuer of a Credit or Liquidity Facility as Owner of Bonds.   As
 long as a Credit or Liquidity Facility securing all or a portion of the Bonds
of a Series Outstanding is in effect and the issuer thereof is not in default of
any of its obligations under such Credit or Liquidity Facility, as the case may
be, the issuer of the Credit or Liquidity Facility or the Insurer, to the extent
so authorized in the applicable Supplemental Indenture, will be deemed to be the
Owner of the Bonds of such Series secured by the  Credit or Liquidity Facility:
(i) at all times for the purpose of the execution and delivery of a supplemental
indenture or of  any amendment, change or modification of the Master Indenture
or the applicable Supplemental Indenture or the initiation by Owners of any
action to be undertaken by the Trustee at  the  Owner's request, which under the
Master Indenture or the applicable Supplemental Indenture requires the written
approval or consent of or can be initiated by the Owners of at least a majority
in principal amount of the Bonds of the Series at the time Outstanding; (ii) at
all times for the purpose of the mailing of any notice to Owners under the
Master Indenture or the applicable Supplemental Indenture; and (iii) following
an Event of Default for all other purposes. Notwithstanding the foregoing,
neither an Insurer nor the issuer of a Credit or Liquidity Facility with respect
to a Series of Bonds will be deemed to be an Owner of the Bonds of such Series
with respect to any such Supplemental Indenture or of any amendment, change or
modification of the Master Indenture which would have the effect of permitting:
(i) a change in the terms of redemption or maturity of any Bonds of a Series
Outstanding or of any installment of interest





52




thereon; or (ii) a reduction in the principal amount or the Redemption Price
thereof or in rate of interest thereon; or (iii) reducing the percentage or
otherwise affecting the classes of Bonds the consent of the Owners of which is
required to effect any such modification or amendment; or (iv) creating any
preference or priority of any Bond of a Series over any other Bond of such
Series.



53




ARTICLE XII




DEFEASANCE




Section 1201.

Defeasance and Discharge of the Lien of this Master Indenture and

Supplemental Indentures.




(a)

If the Issuer pays or causes to be paid, or there shall otherwise be paid, to
the Owners of all  Bonds the principal or Redemption Price, if applicable, and
interest due or to become due thereon and the obligations under any Letter of
Credit Agreement and any Liquidity Agreement, at the times and in the manner
stipulated therein and in this Master Indenture and any Letter of Credit
Agreement and any Liquidity Agreement and pays or causes to be paid all other
 moneys owing hereunder and under any Supplemental  Indenture  (including,
 without limitation the fees and expenses of the Trustee, including reasonable
counsel fees and expenses), then the lien of this Master Indenture and all
covenants, agreements and other obligations of the Issuer to the Owners and the
issuer of any Credit Facility or Liquidity Facility shall thereupon cease,
terminate and  become void and be discharged and satisfied.  In such event, the
Trustee upon the request of the Issuer shall execute and deliver to the Issuer
all such instruments as may be desirable to evidence such discharge and
satisfaction, and the Trustee, Escrow Agent and the Paying Agent shall pay over
or deliver, as directed by the Issuer, all moneys or securities held by them
pursuant to this Master Indenture which are not required for the payment of
principal or Redemption Price, if applicable, on Bonds not theretofore
surrendered for such payment or redemption or for  payment  of  obligations
under  any  Letter  of  Credit  Agreement  and  any Liquidity Agreement.  If the
Issuer pays or causes to be paid, or there shall otherwise be paid, to the
Owners of all Outstanding Bonds or of a particular maturity, of a particular
Series or of any part of a particular maturity or  Series the principal or
Redemption Price, if applicable, and interest due or to become due thereon, at
the times and in the manner stipulated therein and in this Master Indenture,
such Bonds shall cease to be entitled to any lien, benefit or security under
this Master Indenture, and all covenants, agreements and obligations of the
Issuer to the Owners of such Bonds shall thereupon cease, terminate and become
void and be discharged and satisfied. Anything to the contrary in this Section
1201 notwithstanding, this Master Indenture shall not be discharged nor shall
any Bonds with respect to which moneys or Governmental Obligations have been
deposited in accordance with the provisions of this Section 1201 cease to be
entitled to the lien, benefit or security under this Master Indenture, except to
the extent that the lien, benefit and security of this Master Indenture and the
obligations of the Issuer  hereunder shall be limited solely to and such Bonds
shall be secured solely by and be payable solely from the moneys or Governmental
Obligations so deposited.




(b)

Bonds or interest installments for the payment or redemption of which moneys
shall have been set aside and shall be held in trust by the Escrow Agent for the
Trustee (through deposit pursuant to this Master Indenture of funds for such
payment or redemption or otherwise) at the maturity or redemption date thereof
shall be deemed to have been paid within the meaning and with the effect
expressed in this Section.  All Outstanding Bonds of any particular maturity or
Series shall prior to the maturity or redemption date thereof be deemed to have
 been  paid within the meaning and with the effect expressed in subsection (a)
of this Section 1201 if: (i) in case any of such Bonds are to be redeemed on any
date prior to their maturity, the Issuer shall





54




have given to the Trustee or the Bond Registrar irrevocable instructions
accepted in writing by the Trustee or the Bond Registrar to mail as provided in
Article III notice of redemption of such Bonds on such date; (ii) there shall
have been deposited with the Escrow Agent for the Trustee either moneys in an
amount which shall be sufficient, or Governmental Obligations, the principal of
and the interest on which when due shall, as  demonstrated in an Accountant's
Certificate, provide moneys which, together with the moneys, if any, deposited
with the Escrow Agent for the Trustee at the same time, be sufficient to pay
when due the principal or Redemption Price,  if applicable, and  interest due
and to  become due on said Bonds on or prior to the redemption date or maturity
date thereof, as the case may be; (iii) the Issuer shall have given the Trustee
or the Bond Registrar in form satisfactory to it irrevocable instructions to
mail, postage prepaid, to each registered Owner of Bonds then Outstanding at the
address, if any, appearing upon the registry books of the Issuer, a notice to
the registered Owners of such Bonds and to the Registrar that the deposit
required by (ii) above has been made with the Trustee and that such Bonds are
deemed to have been paid in accordance with this Section 1201 and  stating such
maturity or redemption date upon which moneys are to be available for the
payment of the principal or redemption price, if applicable, on such Bonds; and
(iv) an opinion of Bond Counsel to the effect that such defeasance is permitted
under this Master Indenture and the Supplemental Indenture relating to the
Series of Bonds so defeased and that, in the case of Tax-Exempt Bonds, such
defeasance will not adversely affect the tax exempt status of such Series of
Bonds.  Neither Governmental Obligations nor moneys deposited with the Escrow
Agent for the Trustee pursuant to this Section 1201 nor principal or interest
payments on any such Governmental Obligations shall be withdrawn or used for any
purpose other than, and shall be held in trust for, the payment of the principal
or redemption price, if applicable, and interest on such Bonds; provided that
any cash  received  from  such  principal  or  interest  payments  on  such
 Governmental Obligations deposited with the Escrow Agent: (i) to the extent
such cash shall not be required at any time for such purpose as evidenced by an
Accountant's Certificate  or, and to the extent all obligations under any Letter
of Credit Agreement or any Liquidity Agreement are satisfied, as determined by
an Insurer or an issuer of any Credit Facility and any Liquidity Facility
securing the Bonds with respect to which such Governmental Obligations have been
so deposited, shall be paid over upon the direction of the Issuer as received by
the Escrow Agent, free and clear of any trust, lien, pledge or assignment
securing such Bonds or otherwise existing under this Master Indenture; and (ii)
to the extent such cash shall be required for such purpose at a later date,
shall, to the extent practicable, be reinvested in Governmental  Obligations
maturing at times and in amounts sufficient to pay when due the principal or
redemption price,  if applicable,  and  interest  to become due on such Bonds,
or obligations  under any Letter of Credit Agreement or any Liquidity Agreement,
on or prior to such redemption date or maturity date thereof, as the case may
be, and  interest earned from such reinvestments shall be paid over as received
by the Escrow to the Trustee for the  Issuer, free and clear of any lien, pledge
or security interest securing such Bonds or otherwise existing under this Master
Indenture.  For the purposes of this provision, Governmental Obligations means
and includes only such securities which shall not be subject to redemption prior
to their maturity other than at the option of the holder thereof.




(c)

As  to  any  Variable  Rate  Bonds,  whether discharged  and  satisfied  under
 the provisions of subsection (a) or (b) above, the amount required for the
interest thereon shall be calculated at the maximum rate permitted by the terms
of the provisions which authorized the issuance of such Variable Rate Bonds;
provided, however, that if on any date, as a result of such





55




Variable Rate Bonds having borne interest at less than such  maximum rate for
any period, the total amount of moneys and Investment Obligations on deposit for
the  payment of interest on such Variable Rate Bonds is in excess of the total
amount which would have been required to be deposited on such date in respect of
such Variable Rate Bonds in order to fully discharge and satisfy  such  Bonds
 and  obligations  under  Letter  of  Credit  Agreement  and  any  Liquidity
Agreement pursuant to the provisions of this Section,  the  Issuer may use the
amount of such excess free and clear of any trust, lien, security interest,
pledge or  assignment securing said Variable Rate Bonds or otherwise existing
under this Master Indenture or under any  Letter of Credit Agreement or any
Liquidity Agreement.




(d)

Notwithstanding any of the provisions of this Master Indenture to the contrary,
Option Bonds may only be fully discharged and satisfied either pursuant to
subsection (a) above or by depositing in the Series  Interest Account, the
Series Principal Account and the Series Redemption Account, or in such other
accounts which are irrevocably pledged to the payment of the Option Bonds, as
the Issuer may create and establish by Supplemental Indenture, moneys which
together with other moneys lawfully available therefore shall be sufficient at
the time of such deposit to pay when due the maximum amount of principal of and
redemption price, if any, and interest on such Option Bonds which could become
payable to the Owners of such Bonds upon the exercise of any options provided to
the Owners of such Bonds; provided, however, that if, at the time a deposit is
made pursuant to this subsection (d), the options originally exercisable by the
Owner of an Option Bond are no longer exercisable, such Bond shall not be
considered an Option Bond for purposes of this subsection (d).  If any portion
of the moneys deposited for the payment of the principal of and redemption
price, if any, and interest on Option Bonds is not required for such purpose and
is not needed to reimburse an Insurer or an issuer of any Credit Facility or
Liquidity Facility, for obligations under any Letter of Credit  Agreement or any
Liquidity Agreement, the Issuer may use the amount of such excess free and clear
of any trust, lien, security interest,  pledge or assignment securing such
Option Bonds or otherwise existing under this Master Indenture or any Letter of
Credit Agreement or Liquidity Agreement.




(e)

Anything in this Master Indenture to the contrary notwithstanding, any moneys
held by the  Escrow Agent for the Trustee or any Paying Agent in trust for the
payment and discharge of any of the Bonds which remain unclaimed for six (6)
years after the date when such Bonds have become due and payable, either at
their stated maturity dates or by call for earlier redemption, if such moneys
were held by the Escrow Agent for the Trustee or any Paying Agent at such date,
or for six (6) years after the date of deposit of such moneys if deposited with
the Escrow Agent for the Trustee or Paying Agent after the date when such Bonds
became due and payable, shall at the written request of the Issuer be repaid by
the Escrow Agent for the Trustee or Paying Agent to the Issuer, as its absolute
property and free from trust, and the Escrow Agent for the Trustee or Paying
Agent shall thereupon be released and discharged with respect thereto and the
Owners shall look only to the Issuer for the payment of such Bonds; provided,
however, that before being required to make any such payment to the Issuer, the
Escrow Agent, Trustee or Paying Agent shall, at the expense of the Issuer, cause
to be mailed, postage prepaid,  to any Insurer or any issuer of any Credit
Facility or Liquidity Facility, and to each registered Owner of Bonds then
Outstanding at the address, if any, appearing upon the registry books of the
Issuer, a notice that such moneys remain unclaimed and that, after a date named
in such notice, which





56




date shall be not less than thirty (30) days after the date of the mailing of
such notice, the balance of such moneys then unclaimed shall be returned to the
Issuer.




 (f)

In the event that the principal and Redemption Price, if applicable, and
interest due on the Bonds shall be paid by the Insurer pursuant to a municipal
bond insurance policy, the assignment and pledge and all covenants, agreements
and other obligations of the Issuer to the Owners of such Bonds shall continue
to exist and the Insurer shall be subrogated to the rights of such Owners.




(g)

Anything in this Master Indenture to the contrary notwithstanding, the
provisions of the foregoing subsections (b) through (f) shall apply to the
discharge of Bonds of a Series and to the discharge of the  lien of any
Supplemental Indenture securing such Series of Bonds as though  each  reference
 to  the  "Master  Indenture"  were  a  reference  to  such  "Supplemental
Indenture" and as though each reference to "Bonds Outstanding" were a reference
to the "Bonds of such Series Outstanding."




Section 1202.

Moneys Held in Trust.  All moneys and obligations held by an escrow agent or
paying agent or trustee pursuant to this Section shall be held in trust and the
principal and interest of said obligations when received, and said moneys, shall
be applied to the payment, when due, of the principal, interest and premium, if
any, of the Bonds to be paid or to be called for redemption.



57




ARTICLE XIII




MISCELLANEOUS PROVISIONS




Section 1301.

Effect  of  Covenant.

  All covenants, stipulations, obligations and agreements of the Issuer
contained in this Master Indenture shall be deemed to be covenants,
stipulations, obligations and agreements of the Issuer and of the Governing Body
of the Issuer to the full extent authorized or permitted by Law  and all such
covenants, stipulations, obligations and agreements shall bind or inure to the
benefit of the successor or successors thereof from time to time and any
officer, board, body or commission to whom or to which any power or duty
affecting such covenants, stipulations, obligations and agreements shall be
transferred by or in accordance with Law.




Except as otherwise provided herein, all rights, powers and privileges
conferred, and duties and liabilities imposed, upon the Issuer or upon the
Governing Body by this Master Indenture shall be exercised or performed by the
Governing Body, or by such other officers, board, body or commission as may be
required by Law to exercise such powers or to perform such duties.




No covenant, stipulation, obligation or agreement herein contained shall be
deemed to be a covenant, stipulation, obligation or agreement of any member,
agent or employee of the Governing Body in his or her individual capacity, and
neither the members of the Governing Body nor any official executing the Bonds
shall be liable personally on the Bonds or be subject to any personal liability
or accountability by reason of the issuance thereof.




Section 1302.

Manner of Giving Notice to the Issuer and the Trustee.  Any notice, demand,
direction, request or other instrument authorized or required by this Master
Indenture to be given to or filed with the Issuer or the Governing Body or the
Trustee shall be deemed to have been sufficiently given or filed for all
 purposes of this Master Indenture if and when sent by certified mail, return
receipt requested:




To the Issuer, addressed to:




To the Trustee, addressed to:




or to such other address as shall be provided to the other party hereto in
writing.




All documents received by the Issuer and the Trustee under this Master Indenture
shall be retained in their possession, subject at all reasonable times to the
inspection of any Owner and the agents and representatives thereof.




Section 1303.

Manner of Giving Notice to the Owners.  Any notice, demand, direction, request,
or other instrument authorized or required by this Master Indenture to be mailed
to the Owners shall be deemed to have been sufficiently mailed if mailed by
first class mail, postage pre-paid, to the Owners at their addresses as they
appear at the time of mailing on the registration books maintained by the Bond
Registrar.





58




Section 1304.

Successorship of Issuer Officers.

If the offices of Chairman, or Secretary shall be abolished or any two or more
of such offices shall be merged or consolidated, or in the event of a vacancy in
any such office by reason of death, resignation, removal from office or
otherwise, or in the event any such officer shall become incapable of performing
the duties of his office by reason of sickness, absence  from the Issuer or
otherwise, all powers conferred and all obligations and duties imposed upon such
officer  shall be performed by the officer succeeding to the principal functions
thereof or by the officer upon whom such powers, obligations and duties shall be
imposed by Law.




Section 1305.

Inconsistent Provisions.  All provisions of any resolutions, and parts thereof,
 which  are inconsistent with any of the provisions of this Master Indenture are
hereby declared to be inapplicable to this Master Indenture.




Section 1306.

Further Acts; Counterparts.  The officers and agents of the Issuer are hereby
authorized and directed to do all the acts and things required of them by the
Bonds and this Master Indenture, for the full, punctual and complete performance
of all of the terms, covenants, provisions and agreements contained in the Bonds
and this Master Indenture.




This Master Indenture and any Supplemental Indenture may be executed in
duplicate counterparts each of which shall constitute one and the same
agreement.




Section 1307.

Headings Not Part of Indenture.  Any headings preceding the texts of the several
Articles and Sections hereof and any table of contents, marginal notes or
footnotes appended to copies hereof shall be solely for convenience of
reference, and shall not constitute a part of this Master Indenture, nor shall
they affect its meaning, construction or effect.




Section 1308.

Effect of Partial Invalidity.  In case any one or more of the provisions of this
Master Indenture or of any Bonds shall for any reason be held to be illegal or
invalid, such illegality or invalidity shall not affect any other provision of
this Master Indenture or of the Bonds, but this Master Indenture and the Bonds
shall be construed and enforced as if such illegal or invalid provision had not
been contained therein.  The Bonds are issued and this Master Indenture is
adopted with the intent that applicable Laws shall govern their construction.




Section 1309.

  Effective Date.  This Master Indenture shall be effective as of the date first
above-written.






(SEAL)                                                              GLOBAL
INFRASTRUCTURE FINANCE & DEVELOPMENT AUTHORITY, INC.. ATTEST:
By: ____________________________________  ___________________________________
Print Name:_______________________________ Secretary Title:
 _________________________________




59







Section 1309.

  Effective Date.  This Master Indenture shall be effective as of the date first
above-written.







(SEAL) ATTEST:

 

 


__________________________________________

Secretary


 

60




GLOBAL INFRASTRUCTURE FINANCE & DEVELOPMENT AUTHORITY, INC..













By: _____________________________ 

Print




Name:____________________________

Title:  



















 (SEAL) ATTEST:

 

 

________________________________

Authorized Trust Officer



 

61




(SEAL) ATTEST: 

GLOBAL INFRASTRUCTURE FINANCE &

DEVELOPMENT AUTHORITY, INC.

_____________________________________ Secretary
By:____________________________________ Print
Name:__________________________________ (Seal)
ATTEST:                                                 Authorized Trust Officer
TRUSTEE By:____________________________________ Print
Name:______________________________ Title:____________________________________






62




EXHIBIT A




FORM OF REQUISITION




The undersigned, an Authorized Officer of Global Infrastructure Finance &
Development Authority, Inc.. (the “Direct Issuer”), hereby submits the following
requisition for disbursement under and pursuant to the terms of the Master Trust
Indenture from the Issuer to ___________________________, as trustee (the
"Trustee"), dated as of __________________, 20_____ (the "Master Indenture"), as
amended and supplemented by the First Supplemental Trust Indenture from the
Issuer to the Trustee, dated as of _______________________, 20______ (the Master
Indenture as amended and supplemented is hereinafter referred to as the
"Indenture") (all  capitalized terms used herein shall have the meaning ascribed
to such term in the Indenture):




(A)

Requisition Number:

(B)

Name of Payee:



(C)

Amount Payable:




(D)

Purpose for which paid or incurred (refer also to specific contract if amount is
due and payable pursuant to a contract involving progress payments, or, state
Costs of Issuance, if applicable):




(E)

Fund or Account and subaccount, if any, from which disbursement to be made:




The undersigned  hereby certifies that [obligations in the stated amount set
forth above have been incurred by the Issuer, that each disbusement set forth
above is a proper charge against the Series Acquisition and Construction Account
and the subaccount, if any, referenced above, that each disbursement set forth
above was incurred in connection with the acquisition and construction of the
Project and each represents a Cost of the Project, and has not previously been
paid] OR [this requisition is for Costs of Issuance payable from the Series
Costs of Issuance Account that has not previously been paid].

 

The undersigned hereby further certifies that there has not been filed with or
served upon the Issuer notice of any lien, right to lien, or attachment upon, or
claim affecting the right to receive payment of, any of the moneys payable to
the Payee set forth above, which has not been released or will not be released
simultaneously with the payment hereof.




The undersigned hereby further certifies that such requisition contains no item
representing payment on account of any retained percentage which the Issuer is
at the date of such certificate entitled to retain.




GLOBAL INFRASTRUCTURE FINANCE & DEVELOPMENT AUTHORITY, INC..

















A-1






 

By: _____________________________________

 

Authorized Officer

 

CONSULTING ENGINEER'S APPROVAL FOR NON-COST OF ISSUANCE REQUESTS ONLY




If this requisition is for a disbursement from other than Costs of Issuance, the
undersigned  Consulting Engineer hereby certifies that this disbursement is for
a Cost of the Project and is consistent with: (i) the applicable acquisition or
construction contract; (ii) the plans and specifications for the portion of the
Project with respect to which such disbursement is being made; and, (ii) the
report of the Consulting Engineer attached as an Exhibit to the First
Supplemental Trust Indenture, as such report shall have been amended or modified
on the date hereof.






 

                                                                             

 

Consulting Engineer




By:       _________________________________

 

Its:                                                                         


 

A-1


